


Exhibit 10.11


THIRD AMENDMENT TO LOAN AGREEMENT
This Third Amendment to Loan Agreement (this “Amendment”), dated as of September
1, 2011, by and among Goldman Sachs Commercial Mortgage Capital, L.P. (as
predecessor-in-interest to Goldman Sachs Mortgage Company, “Goldman”), Citicorp
North America, Inc. (“Citi”), KBS Acquisition Sub, LLC (“KBS Mortgage Lender,”
and collectively with Goldman and Citi, “Lender”), as lender, and each of the
entities listed as a “Borrower” on the signature pages hereto, collectively,
jointly and severally, together with their respective permitted successors and
assigns, “Borrower”), amends that certain Loan Agreement, dated as of April 1,
2008, as amended by that certain Amendment to Loan Agreement, dated as of August
22, 2008, as further amended by that certain Second Amendment to Loan Agreement,
dated as of March 9, 2010, as further amended by that certain extension
agreement, dated March 13, 2011, as further amended by that certain extension
agreement, dated April 15, 2011, and as further amended by that certain
extension agreement, dated April 29, 2011 (collectively with this Amendment, the
“Loan Agreement”).
WHEREAS, Lender and Borrower desire to further amend the Loan Agreement with
respect to the matters set forth herein.
NOW THEREFORE, in consideration of the mutual premises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby represent, warrant, covenant and
agree as follows:
Section 1.    Amendments of Loan Agreement. Lender and Borrower hereby agree to
amend the terms of the Loan Agreement as hereinafter set forth:
1.
The defined term “Approved Management Agreement” is hereby deleted in its
entirety and the following is inserted in lieu thereof:

“Approved Management Agreement” means, collectively or individually as the
context may require, those certain Property Management Agreements listed on
Schedule I, attached to this Amendment, between Borrower and the respective
Approved Property Manager, as the same may be modified or replaced in accordance
herewith with the reasonable consent of Lender, and any other management
agreement that is approved by Lender, which approval shall not be unreasonably
withheld, conditioned or delayed, and with respect to which Lender receives
Rating Confirmation. For the avoidance of doubt, the Property Management
Agreements listed on Schedule I attached to this Amendment are hereby approved
by Lender.
2.
The defined term “Approved Property Manager” is hereby deleted in its entirety
and the following is inserted in lieu thereof:

“Approved Property Manager” means (i) First States Management Corp. (ii) CB
Richard Ellis, (iii) Jones Lang LaSalle, (iv) PM Realty Group, (v) Transwestern,
or (vi) any other management company that is approved by Lender, which approval
shall not be unreasonably withheld, conditioned or delayed, and with respect to
which Lender receives Rating Confirmation, in each case unless and until Lender
requests






--------------------------------------------------------------------------------






the termination of that management company pursuant to Section 5.10(d). For the
avoidance of doubt, each of the property managers referenced above in subclauses
(i) through (viii), inclusive, are hereby approved by Lender.
3.
The defined term “Cash Management Bank” is hereby deleted in its entirety and
the following is inserted in lieu thereof:

“Cash Management Bank” means a depository institution selected by Lender in
which Eligible Accounts may be maintained. The current Cash Management Bank is
Bank of America (as successor in interest to LaSalle Bank, N.A).
4.
The defined term “Change of Control” is hereby deleted in its entirety and the
following is inserted in lieu thereof:

“Change of Control” means the occurrence of either or both of the following: (i)
the failure of any individual Borrower to be directly or indirectly 100% owned
and controlled by KBS Debt Holdings, LLC or a Mezzanine Lender that acquires a
direct or indirect equity interest in Borrower through foreclosure or a transfer
in lieu of foreclosure, in each case in accordance with the intercreditor
agreement between Lender and Mezzanine Lender, or (ii) the failure of any
Single-Purpose Equityholder (if any) to be directly or indirectly 100% owned and
controlled by KBS Debt Holdings, LLC or a Mezzanine Lender that acquires a
direct or indirect equity interest in Borrower through foreclosure or a transfer
in lieu of foreclosure, in each case in accordance with the intercreditor
agreement between Lender and Mezzanine Lender.
Notwithstanding anything stated to the contrary in Sections 7.1(e) and (f) of
the Loan Agreement, or elsewhere in the Loan Agreement, or in any other Loan
Documents, any transfers (or the pledge or encumbrance) of equity interests or
other interests in KBS Acquisition Sub-Owner 1, LLC, or in any of the direct or
indirect owners of KBS Acquisition Sub-Owner 1, LLC, shall not be prohibited
(and shall be expressly permitted) provided that KBS Real Estate Investment
Trust, Inc. continues to own, either directly or indirectly, 100% of the
ownership interests in KBS Acquisition Sub-Owner 1, LLC, provided further that
any Net Cash Proceeds realized by the direct or indirect owners of KBS
Acquisition Sub-Owner 1, LLC in connection with the indebtedness secured by the
pledge or encumbrance of equity interests or other interests in KBS Acquisition
Sub-Owner 1, LLC, or in any of the direct or indirect owners of KBS Acquisition
Sub-Owner 1, LLC shall be applied (i) first, as set forth in the Mezzanine Loan
Agreement and (ii) following the indefeasible repayment of the Mezzanine Loan,
in such manner as the indirect owners of KBS Acquisition Sub-Owner 1, LLC may
elect, provided further, that prior to any pledge or encumbrance of the equity
interests or other interests in KBS Acquisition Sub-Owner 1, LLC, or in any of
the direct or indirect owners of KBS Acquisition Sub-Owner 1, LLC, the third
party lender which will be obtaining the pledge as collateral for its financing
shall enter into an intercreditor agreement substantially similar to the
Intercreditor Agreement (as that term is defined in the Mezzanine Loan
Agreement), which Lender agrees to enter into with such changes as are
reasonably acceptable to Lender.”

2

--------------------------------------------------------------------------------






5.
The defined term “Collateral” is hereby deleted in its entirety and the
following is inserted in lieu thereof:

“Collateral” means all assets owned from time to time by Borrower, including the
Properties, the Revenues and all other tangible and intangible property in
respect of which Lender is granted a Lien under the Loan Documents, and all
proceeds thereof, and (ii) the Pledgor Equity.    
6.
The defined term “Cooperation Agreement” is hereby deleted in its entirety and
the following is inserted in lieu thereof:

“Cooperation Agreement” means that certain Mortgage Loan Cooperation Agreement,
dated as of September 1, 2011, among Borrower, Lender and Sponsor, as the same
may from time to time be modified or replaced in accordance herewith.    
7.
The defined term “Environmental Indemnity” is hereby deleted in its entirety and
the following is inserted in lieu thereof:

“Environmental Indemnity” means, with respect to each Property (i) that certain
    environmental indemnity agreement executed by Borrower and Gramercy Capital
Corp. as of the Closing Date for the benefit of the Lender (it being
acknowledged by the Lender that Gramercy Capital Corp. has been released from
liabilities under such environmental indemnity agreement) and (ii) that certain
environmental indemnity agreement executed by Borrower and Sponsor as of
September 1, 2011 for the benefit of the Lender, as each of the same may from
time to time be modified or replaced in accordance herewith.
8.
The defined term “Guaranty” is hereby deleted in its entirety and the following
is inserted in lieu thereof:

“Guaranty” means that certain guaranty executed by Sponsor as of September 1,
2011 for the benefit of the Lender, as each of the same may from time to time be
modified or replaced in accordance herewith.
9.
The defined term “Lender” is hereby deleted in its entirety and the following is
inserted in lieu thereof:

“Lender” has the meaning set forth in the recitals to this Amendment and in
Section 9.7.
10.
The defined term “Loan Documents” is hereby deleted in its entirety and the
following is inserted in lieu thereof:

“Loan Documents” means the Loan Agreement, each of the Notes, each of the
Mortgages (and related financing statements), the Environmental Indemnity (but
only to the extent referenced in clause (ii) of the definition thereof, each of
the Subordination of Property Management Agreements, the Cash Management
Agreement, any Blocked Account Agreement, the Cooperation Agreement, the
Guaranty, the Limited Guaranty, any Letter of Credit, the Pledge Agreement, and
all



3

--------------------------------------------------------------------------------






other agreements, instruments, certificates and documents necessary to
effectuate the granting to Lender of first-priority Liens on the Collateral or
otherwise in satisfaction of the requirements of the Loan Agreement or the other
documents listed above, as all of the aforesaid may be modified or replaced from
time to time in accordance herewith.
11.
The defined term “Mezzanine Borrower” is hereby deleted in its entirety and the
following is inserted in lieu thereof:

“Mezzanine Borrower” means, collectively, (i) KBS GKK Participation Holdings I,
LLC and (ii) KBS GKK Participation Holdings II, LLC.
12.
The defined term “Mezzanine Lender” is hereby deleted in its entirety and the
following is inserted in lieu thereof:

“Mezzanine Lender” means, collectively, (i) Goldman Sachs Mortgage Company and
(ii) Citigroup Financial Products Inc.
13.
The defined term “Mezzanine Loan” is hereby deleted in its entirety and the
following is inserted in lieu thereof:

“Mezzanine Loan” means that certain repurchase facility entered into between
Mezzanine Lender and Mezzanine Borrower as evidenced by the Mezzanine Loan
Agreement, as the same may be amended or modified from time to time.
14.
The defined term “Mezzanine Loan Agreement” is hereby deleted in its entirety
and the following is inserted in lieu thereof:

“Mezzanine Loan Agreement” means, collectively, (i) that certain Amended and
Restated Master Repurchase Agreement, dated as of April 28, 2011, by and between
Citigroup Financial Products Inc., as Buyer and KBS GKK Participation Holdings
II, LLC, as seller and (ii) that certain Amended and Restated Master Repurchase
Agreement, dated as of April 28, 2011, by and between Goldman Sachs Mortgage
Company, as Buyer and KBS GKK Participation Holdings I, LLC, as seller , as each
may be amended or modified from time to time.
15.
The defined term “Mezzanine Loan Documents” is hereby deleted in its entirety
and the following is inserted in lieu thereof:

“Mezzanine Loan Documents” means the “Transfer Documents” as defined in the
Mezzanine Loan Agreement.
16.
The defined term “Parcel Release Price” is hereby deleted in its entirety and
the following is inserted in lieu thereof:

“Parcel Release Price” means the “Release Price” as defined below.



4

--------------------------------------------------------------------------------






17.
The defined term “Permitted Debt” is hereby deleted in its entirety and the
following is inserted in lieu thereof:

“Permitted Debt” means:
(i)    the Indebtedness (including, without limitations, obligations under any
guaranties and/or indemnities required under this Agreement); and
(ii)    (a) Trade Payables not represented by a note customarily paid by
Borrower within 60 days of incurrence and in fact not more than 60 days
outstanding, or (b) Operating Expenses for which the Borrower has not received a
bill or invoice, or if Borrower has received a bill or invoice, the same has not
remained unpaid for more than 60 days, which, with respect to both (a) and (b)
are incurred in the ordinary course of Borrower's ownership and operation of the
Properties, in amounts reasonable and customary for similar Properties and not
exceeding 2.0% of the Loan Amount in the aggregate, or in such other amounts as
may reasonably be agreed to by Lender.
18.
The defined term “Release Price” is hereby deleted in its entirety and the
following is inserted in lieu thereof:

“Release Price” means, with respect to the release of a Property, the valuations
of the Properties determined by Aquila Property Company (as set forth on
Schedule E hereto), provided that (i) if such valuations collectively equal more
than $239,503,594.90 such valuations shall be reduced proportionately in order
for the Release Prices to equal $239,503,594.90 and (ii) if such valuations are
collectively equal to or less than $239,503,594.90 such valuations shall be
grossed up proportionately in order for the Release Prices to equal
$239,503,594.90, provided that following the execution of the Third Amendment,
the Release Prices may be modified in a manner reasonably agreed to by Borrower
and Lender and provided further, however, in the event Loss Proceeds with
respect to any Property shall be applied to the repayment of the Loan pursuant
to Section 5.16, the Release Price for such Property shall be reduced
dollar-for-dollar by an amount equal to the Loss Proceeds so applied.”
19.
The defined term “Single-Purpose Entity” is hereby deleted in its entirety and
the following is inserted in lieu thereof:

“Single-Purpose Entity” means a Person which (a) was formed solely for the
purpose of acquiring and holding (i) in the case of a Property Owner, an
ownership interest in its Property, (ii) in the case of a Pledgor, an ownership
interest in its Required Equity or (iii) in the case of a Single-Purpose
Equityholder, an ownership interest in the Borrower, (b) does not engage in any
business unrelated to (i) in the case of a Property Owner, such Property, (ii)
in the case of a Pledgor, such Required Equity or (iii) in the case of a
Single-Purpose Equityholder, its ownership interest in the Borrower, (c) does
not have any assets other than those related to (i) in the case of a Property
Owner, such Property, (ii) in the case of a Pledgor, such Required Equity or
(iii) in the case of a Single-Purpose Equityholder, its ownership interest in
the



5

--------------------------------------------------------------------------------






Borrower, (d) does not have any Debt other than, in the case of Borrower,
Permitted Debt, (e) maintains books, accounts, records, financial statements,
stationery, invoices and checks which are separate and apart from those of any
other Person (except that such Person's financial position, assets, results of
operations and cash flows may be included in the consolidated financial
statements of an Affiliate of such Person in accordance with GAAP, provided that
any such consolidated financial statements shall contain a note indicating that
such Person and its Affiliates are separate legal entities and maintain records,
books of account separate and apart from any other Person), (f) is subject to
and complies with all of the limitations on powers and separateness requirements
set forth in the organizational documentation of such Person as of the Closing
Date, (g) holds itself out as being a Person separate and apart from each other
Person and not as a division or part of another Person, (h) conducts its
business in its own name (except for services rendered under a management
agreement with an Affiliate, so long as the manager, or equivalent thereof,
under such management agreement holds itself out as an agent of such Person),
(i) exercises reasonable efforts to correct any known misunderstanding actually
known to it regarding its separate identity, and maintains an arm's-length
relationship with its Affiliates, (j) pays its own liabilities out of its own
funds (including the salaries of its own employees, if any) and reasonably
allocates any overhead that is shared with an Affiliate, including paying for
shared office space and services performed by any officer or employee of an
Affiliate, (k) maintains a sufficient number of employees in light of its
contemplated business operations, (l) conducts its business so that the
assumptions made with respect to it which are contained in the Nonconsolidation
Opinion shall at all times be true and correct in all material respects, (m)
except as contemplated by the Loan Documents, maintains its assets in such a
manner that it will not be costly or difficult to segregate, ascertain or
identify its individual assets from those of any other Person, (n) observes all
applicable corporate entity-level formalities in all material respects,
(o) except as contemplated by the Loan Documents, does not commingle its assets
with those of any other Person and holds such assets in its own name, (p) except
as contemplated by the Loan Documents, except as set forth in the Encumbered
Property Debt Documents and the Loan Documents, does not assume, guarantee or
become obligated for the debts of any other Person, and does not hold out its
credit as being available to satisfy the obligations or securities of others,
(q) does not acquire obligations or securities of its shareholders, members or
partners, (r) except as contemplated by the Loan Documents, except in connection
with the Loan, does not pledge its assets for the benefit of any other Person
and does not make any loans or advances to any Person, (s) intends to maintain
adequate capital in light of its contemplated business operations, (t) has two
Independent Directors, or, in the case of a limited partnership, has a
Single-Purpose Equityholder with two Independent Directors, (u) has by-laws or
an operating agreement, or, in the case of a limited partnership, has a
Single-Purpose Equityholder with by-laws or an operating agreement, which
provides that, for so long as the Loan is outstanding, such Person shall not
take or consent to any of the following actions except to the extent expressly
permitted in this Agreement and the other Loan Documents:





6

--------------------------------------------------------------------------------




 
(i)     to the fullest extent permitted by law, the dissolution, liquidation,
consolidation, merger or sale of all or substantially all of its assets (and, in
the case of a Single-Purpose Equityholder, the assets of the Borrower);
(ii) the engagement by such Person (and, in the case of a Single-Purpose
Equityholder, the engagement by the Borrower) in, (x) in the case of any
Property Owner, any business other than the acquisition, development,
management, leasing, ownership, maintenance and operation of its Property, and
activities incidental thereto, (y) in the case of any Pledgor, any business
other than the acquisition and ownership of its Required Equity, and (iii) in
the case of a Single-Purpose Equityholder, activities incidental to the
acquisition and ownership of its interest in the Borrower;
(iii) the filing, or consent to the filing, of a bankruptcy or insolvency
petition, any general assignment for the benefit of creditors or the institution
of any other insolvency proceeding, or the seeking or consenting to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or any similar official in respect of such Person without the
affirmative vote of all of its Independent Directors (and, in the case of a
Single-Purpose Equityholder, in respect of the Borrower without the affirmative
vote of both of such Single-Purpose Equityholder's Independent Directors); and
(iv) any amendment or modification of any provision of its (and, in the case of
a Single-Purpose Equityholder, the Borrower's) organizational documents relating
to qualification as a “Single-Purpose Entity”, and
(v) if such entity is a Single Member LLC that does not have an independent
non-equity member, has organizational documents which provide that upon the
occurrence of any event (other than a permitted equity transfer) that causes its
sole member to cease to be a member while the Loan is outstanding, at least one
of its Independent Directors shall automatically be admitted as the sole member
of the Single Member LLC and shall preserve and continue the existence of the
Single Member LLC without dissolution
20.
The defined term “Sponsor” is hereby deleted in its entirety and the following
is inserted in lieu thereof:

“Sponsor” means KBS Acquisition Sub, LLC, or any successors and assigns thereof
by merger or consolidation.
21.
The defined term “Spread” is hereby deleted in its entirety and the following is
inserted in lieu thereof:

“Spread” means:
From September 1, 2011 through November 30, 2011: 3.00%
From December 1, 2011 through February 29, 2012:    4.50%



7

--------------------------------------------------------------------------------






From March 1, 2012 through May 31, 2012:    6.00%
From June 1, 2012 through August 31, 2012:    7.50%    
22.
The defined term “Transfer” is hereby deleted in its entirety and the following
is inserted in lieu thereof:

“Transfer” means (i) with respect to a Property, the pledge, sale or other whole
or partial conveyance of all or any portion of any of the Properties or any
direct or indirect interest therein, or any direct or indirect equity interest
in the owner thereof, including granting of any purchase options, rights of
first refusal, rights of first offer or similar rights in respect of any portion
of such Property or the subjecting of any portion of such Property to
restrictions on transfer; except that the conveyance of a space lease at such
Property in accordance herewith shall not constitute a Transfer and (ii) with
respect to the Pledgor Equity, unless expressly permitted hereunder, the pledge,
sale or other whole or partial conveyance of all or any portion thereof or any
direct or indirect equity interest therein.
23.
The following definitions are hereby deleted in their entirety: (i) AFRT Owner,
(ii) Merger, (iii) Merger Agreement, (iv) Mezzanine Loan Cash Management
Account, (v) Permitted TRS Contribution Agreement, (vi) Permitted TRS Entity,
(vii) Junior Mezzanine Borrower, (viii) Junior Mezzanine Lender, (ix) Junior
Mezzanine Loan, (x) Junior Mezzanine Loan Agreement, (xi) Junior Mezzanine Loan
Documents, (xii) Whole Loan Guarantor, (xiii) Whole Loan Guaranty, (xiv)
Permitted Distribution, (xv) Extension Interest Rate Cap Agreement, (xvi)
Mezzanine Loan Event of Default, (xvii) Mezzanine Loan Principal Indebtedness,
(xviii) Permitted Joint Venture (xix) Prepayment Fee , (xx) Qualified Operating
Account, (xxi) Affiliated Release Price, (xxii) Unaffiliated Release Price
(xxiii) Allocated Loan Amount and any terms and conditions based upon the usage
of the foregoing terms in the Loan Agreement and any other Loan Documents shall
be construed to be ineffective.

24.
The following definitions are hereby inserted in the “DEFINITIONS” section of
the Loan Agreement in alphabetical order:

“Default Rate” means, with respect to any Note or Note Component, the greater of
(x) 4% per annum in excess of the interest rate otherwise applicable to such
Note or Note Component hereunder and (y) 1% per annum in excess of the Prime
Rate from time to time.
“Equity Transfer” means the transfers of the equity interests in the Borrowers
as set forth on Schedule B hereto.     
“Limited Guaranty” means that certain Limited Guaranty, dated as of the date
hereof, from Pledgor for the benefit of the Lender.
“Monthly Operating Expense Amount” means with respect to any calendar month, the
amount payable for Operating Expenses pursuant to Section 3.7 herein, together
with (a) that portion of the Management Fee (as defined in the Settlement
Agreement)



8

--------------------------------------------------------------------------------






payable under the Settlement Agreement or the Management Services Agreement (as
defined in the Settlement Agreement) for such calendar month as allocated for
the Property, subject to Lender's reasonable approval, (b) the amount required
to pay all Taxes prior to such Taxes becoming delinquent, (c) to the extent
Borrower does not maintain a blanket insurance policy, the amount sufficient to
pay all insurance premiums by the 10th day prior to the date they become due and
(d) other amounts incurred by Borrower in connection with the operation,
management and maintenance of the Properties and approved by Lender, which
approval shall not be unreasonably withheld.
“Net Cash Proceeds” means with respect to any financing or refinancing, the
difference, if any, of (i) the sum of all cash received by the direct or
indirect owners of KBS Acquisition Sub-Owner 1, LLC minus (ii) the principal
amount of any indebtedness that is secured by the asset subject to the
indebtedness and that is required to be repaid in connection with such financing
or refinancing, together with any applicable premium, penalty, interest and
breakage costs minus (iii) all reasonable third party out of pocket costs and
expenses incurred in connection with such financing or refinancing.
“Pledge Agreement” means that certain Pledge and Security Agreement, dated as of
September 1, 2011, by the Pledgor for the benefit of Lender.
“Pledgor” means KBS Acquisition Sub-Owner 1, LLC, a Delaware limited liability
company.
“Pledgor Equity” means 100% of the direct equity interests in each Borrower as
set forth in the Pledge Agreement, as modified from time to time to reflect any
Transfer permitted pursuant hereto.
“Replacement Mezz Borrower” means any entity that is a borrower under the
Replacement Mezz Loan.
“Replacement Mezz Loan” means a loan agreement that may be entered into by
Pledgor and its affiliates solely for the purpose of satisfying the outstanding
debt under the Mezzanine Loan.
“Settlement Agreement” means the Collateral Transfer and Settlement Agreement
made as of September 1, 2011, by and among GKK Stars Acquisition LLC, a Delaware
limited liability company, KBS Acquisition, KBS Debt Holdings Mezz Holder, LLC,
a Delaware limited liability company, Seller and KBS Acquisition Holdings as the
same may be amended, restated or otherwise modified from time to time.
“Shortfall Event” means the inability of the Mezzanine Borrower or Replacement
Mezz Borrower to make its debt service payments as they become due and payable
pursuant to the terms of the Mezzanine Loan or Replacement Mezz Loan, as
applicable, provided that (i) a Shortfall Event will not exist until such time
as Borrower provides Lender with monthly reports demonstrating its inability to
make



9

--------------------------------------------------------------------------------






the applicable debt service payments, and such reports shall include the
information required pursuant to Section 5.14, as well as monthly cash flow
statements tied to bank statements (including a reconciliation of beginning cash
balances to ending cash balances) (such reports, the “Shortfall Reports”), and
(ii) a Shortfall Event will cease to exist at any time that Borrower has not
provided a Shortfall Report to Lender for forty-five (45) days.
25.
Section 1.2(a) is hereby deleted in its entirety and the following is inserted
in lieu thereof:

“The Maturity Date of the Loan shall be August 31, 2012.”
26.
Section 1.2(b) is hereby deleted in its entirety.

27.
Section 1.3(b) is hereby deleted in its entirety and the following is inserted
in lieu thereof:

“The loan shall be prepayable (in whole or in part) at any time without the
payment of a prepayment fee. Notwithstanding the foregoing, the Borrower shall
indemnify Lender against any loss or expense (but excluding any profit) that
such Lender may sustain or incur as a consequence of any prepayment which
results in Lender receiving or being deemed to receive any amount on account of
the principal of the Loan prior to the end of the Interest Accrual Period in
effect therefor. The entire outstanding Principal Indebtedness, together with
all interest thereon through the end of the Interest Accrual Period in which the
Maturity Date falls (calculated as if such Principal Indebtedness were
outstanding for the entire Interest Accrual Period) and all other amounts then
due under the Loan Documents shall be due and payable by Borrower to Lender on
the Maturity Date.”    
28.
Section 1.4 is hereby deleted in its entirety.

29.
The first sentence of Section 2.1(a) is hereby deleted in its entirety and the
following is inserted in lieu thereof:

“Borrower shall have the right, at its option, upon ten Business Days' prior
written notice to Lender (which notice may be revocable at any time by Borrower,
provided that Borrower shall reimburse Lender for all of its reasonable
out-of-pocket costs and expenses incurred as a result of any such revocation),
to prepay the Loan in whole or in part at any time.”
30.
Section 2.1(b) is hereby deleted in its entirety.

31.
Section 2.2(a) is hereby deleted in its entirety and the following is inserted
in lieu thereof:

“(a) So long as no Event of Default is then continuing and all amounts then due
and owing to Lender have been paid in full, Borrower may from time to time
obtain the release of one or more of the Properties from the Liens of the Loan
Documents in



10

--------------------------------------------------------------------------------






connection with a sale to an unaffiliated third-party in an arms'-length
transaction, provided that
(1) if the Net Proceeds are equal to or exceed 110% of the Release Price, then
at the time of such release, (A) Borrower shall prepay the Loan, in accordance
with Section 2.1, in an amount equal to the applicable Release Price, which
prepayment shall be accompanied by the other amounts specified in Section 2.1,
(B) 10% of the Net Proceeds shall be deposited by the Borrower into the Cash
Management Account to be used by the Borrower as Capital Expenditures, which
such uses by Borrower shall be subject to Lender's reasonable approval, and (C)
all remaining amounts shall be applied toward the repayment of the Mezzanine
Loan, provided that following the repayment in full of the Mezzanine Loan, all
remaining amounts (up to 125% of the Release Price) shall be applied toward the
repayment of the Loan, with all remaining amounts above 125% of the Release
Price being applied in such manner as the Borrower may elect;
(2) if the Net Proceeds are less than 110% of the Release Price but are equal to
or exceed 100% of the Release Price then at the time of such release, (A)
Borrower shall prepay the Loan, in accordance with Section 2.1, in an amount
equal to 90% of the applicable Net Proceeds, which prepayment shall be
accompanied by the other amounts specified in Section 2.1 and (B) 10% of the Net
Proceeds shall be deposited by the Borrower into the Cash Management Account to
be used by the Borrower as Capital Expenditures, which such uses by Borrower
shall be subject to Lender's reasonable approval;
(3) if the Net Proceeds are less than 100% of the Release Price then at the time
of such release the DSCR for the Test Period most recently ended, recalculated
to include only income and expense attributable to Borrower's interest in the
Properties remaining after the contemplated release and to exclude the interest
expense and principal payments on the aggregate amount to be prepaid, would be
equal to or greater than DSCR immediately prior to such release (as reasonably
determined by Lender). In the event that the DSCR after the Release would be
less than the DSCR immediately prior to such release, Borrower may request
Lender's approval for such release, such approval not to be unreasonably
withheld. If (A) the DSCR after the Release would be greater than the DSCR
immediately prior to such release or (B) Lender reasonably agrees to such
release then Borrower shall prepay the Loan, in accordance with Section 2.1, in
an amount equal to 90% of the applicable Net Proceeds, which prepayment shall be
accompanied by the other amounts specified in Section 2.1 , and (B) 10% of the
Net Proceeds shall be deposited by the Borrower into the Cash Management Account
to be used by the Borrower as Capital Expenditures, which such uses by Borrower
shall be subject to Lender's reasonable approval.
Borrower shall reimburse Lender for any actual reasonable out-of-pocket costs
and expenses incurred by Lender in connection with this Section 2.2 (including
the reasonable fees and expenses of legal counsel and the Servicer).





11

--------------------------------------------------------------------------------






Notwithstanding the foregoing, in the event that the Net Proceeds deposited into
the Cash Management Account to be applied toward Capital Expenditures at any
time exceeds $10 million, prior to any further deposit of funds into the Cash
Management Account for Capital Expenditures by Borrower following a sale of
Property, Borrower shall deliver a reconciliation of the uses by Borrower of
such Capital Expenditures funds. In the event that Lender, in its reasonable
discretion, determines that no further Capital Expenditures are required with
respect to the remaining Properties owned by the Borrower, all Net Proceeds
which otherwise would have been deposited into the Cash Management Account to be
applied toward Capital Expenditures shall instead by applied toward the
repayment of the Loan.”
32.
Section 3.2(a) is hereby deleted in its entirety and the following is inserted
in lieu thereof:

“The Cash Management Agreement shall provide that prior to the occurrence of an
Event of Default, the Cash Management Bank shall, disburse all amounts in
accordance with the waterfall set forth in Section 3.2(b). After the occurrence
of an Event of Default, Lender may direct Cash Management Bank to disburse
amounts in Lender's sole discretion. Lender may notify the Cash Management Bank
at any time of any change in the Minimum Balance (as hereinafter defined).
Lender shall deliver a copy of any notice of a change in the Minimum Balance to
Borrower, for information only (but any failure by Lender to do so shall not in
any way limit Borrower's obligations or liabilities hereunder).”
33.
Section 3.2(b) is hereby deleted in its entirety and the following is inserted
in lieu thereof:

“On each Payment Date, provided no Event of Default has occurred and is
continuing, Lender shall transfer amounts from the Cash Management Account, to
the extent available therein, to make the following payments in the following
order of priority:
(i)    the amount of all scheduled or delinquent interest on the Loan and all
other amounts then due and payable under the Loan Documents (“Scheduled Debt
Service”);
(ii)    (A) the amount required to pay all Taxes prior to such Taxes becoming
delinquent, and (B) to the extent Borrower does not maintain a blanket insurance
policy, the amount sufficient to pay all insurance premiums by the 10th day
prior to the date they become due (the amounts set forth in clauses (A) and (B),
together with the Scheduled Debt Service, the “Minimum Balance”);
(iii)    to Borrower, within five (5) days of Lender's approval of the Monthly
Budget pursuant to Section 3.7 hereto, the Monthly Operating Expense Amount;
(iv)    during the continuance of a Shortfall Event, to such account as shall be
designated by Replacement Mezz Borrower solely for the purpose of making
payments of debt service (interest and required principal payments) under the
Replacement Mezz



12

--------------------------------------------------------------------------------






Loan from time to time, and only such amounts as are necessary to avoid the
continuance of a Shortfall Event (such amounts constituting the “Shortfall
Amount”);
(v)    during the continuance of a Shortfall Event, all amounts in excess of the
Shortfall Amount to prepay the outstanding principal balance of the Loan; and
(vi)    if a Shortfall Event is not continuing, all remaining amounts to prepay
the outstanding principal balance of the Loan”
34.
Section 3.7 is hereby deleted in its entirety and the following is inserted in
lieu thereof:

“3.7. Operating Expenses. By no later than ten (10) days prior to the first day
of each calendar month, Borrower may request that Lender release the Monthly
Operating Expense Amount from the Cash Management Account (but in any event not
more then once a month), by submitting to Lender for their review and approval,
not to be unreasonably withheld, a budget for the next calendar month (the
“Monthly Budget”) which shall include a breakdown of estimated Operating
Expenses and all other amounts to be incurred by Borrower in connection with the
operation, management and maintenance of the Properties for the next calendar
month and shall otherwise be in form and substance reasonably acceptable to
Lender. Upon receipt of the Monthly Budget, Lender will review the Monthly
Budget and cause the release of such funds for those Operating Expenses and
other amounts that have been reasonably approved by Lender pursuant to the
foregoing. In the event that Lender reasonably objects to a proposed Monthly
Budget submitted by Borrower, Lender shall advise Borrower of such objections
within five (5) days after receipt thereof (and deliver to Borrower a reasonably
detailed description of such objections) and Borrower shall promptly revise such
Monthly Budget and resubmit the same to Lender. Lender shall advise Borrower of
any reasonable objections to such revised Monthly Budget within five (5) days
after receipt thereof (and deliver to Borrower a reasonably detailed description
of such objections) and Borrower shall promptly revise the same in accordance
with the process described in this subsection until Lender approves the Monthly
Budget (which approval shall not be unreasonably withheld). Lender agrees to
respond to any such request for approval of the Monthly Budget within five (5)
days after actual receipt thereof by Lender and the failure of Lender to respond
in any manner to Borrower with such five (5) day period shall be deemed to
constitute approval to such request; provided that (i) the original request for
consent shall have contained a statement therein, in uppercase letters, that the
failure of Lender to respond to such request within five (5) days shall be
deemed to be consent thereto, and (ii) if the Lender transmits in writing any
request by Lender for such additional information as may be reasonable under the
circumstances, then Lender shall be deemed to have responded within such five
(5) day period; provided however that if, within five (5) days after actual
receipt by Lender of such additional information requested by Lender, Lender
does not transmit in writing a response to Borrower that is either approving or
withholding its approval to such proposed Monthly Budget, such failure to
transmit such a response within the five (5) day time period shall be deemed to
constitute Lender's approval of such Monthly Budget. Within fifteen (15) days
after the end of each Fiscal Quarter (including year-end), Borrower shall submit
a quarterly reconciliation which has been certified by an authorized officer of
Borrower, in form and substance reasonably acceptable to Lender, which shall
include supporting documentation, which may include an



13

--------------------------------------------------------------------------------






accounting of outstanding Operating Expenses and other amounts related to the
Property and supporting invoices related thereto which Lenders may reasonably
request.
35.
Section 4.42 is hereby deleted in its entirety.

36.
Section 5.2(b) is hereby deleted in its entirety.

37.
Section 5.12 is hereby deleted in its entirety and the following is inserted in
lieu thereof:

“Annual Financial Statements. As soon as available, and in any event within 120
days after the close of each Fiscal Year, beginning with the 2011 Fiscal Year,
Borrower shall furnish to Lender, in an Excel spreadsheet file in electronic
format (which may be via an intralinks site at Borrower's sole cost and
expense), or, in the case of predominantly text documents, in Adobe pdf format,
a balance sheet of Borrower and (except to the extent stock in Sponsor is
publicly traded on a major stock exchange) Sponsor as of the end of such year,
which statements with respect to Borrower shall be on both a consolidated basis
with respect to the Properties as a whole and an individual Property basis with
respect to the Properties, together with related statements of income for such
Fiscal Year. Together with Borrower's annual financial statements, Borrower
shall furnish to Lender, in hard copy and electronic format:
(i) then current rent roll and occupancy reports of the Properties; and
(ii) such other information as Lender shall reasonably request, to the extent
readily available to Borrower or Sponsor without material cost or expense.”
38.
Section 5.16(d) is hereby deleted in its entirety and the following is inserted
in lieu thereof:

“(d) If Borrower is not entitled to apply Loss Proceeds toward the restoration
of a Property pursuant to Section 5.16(b) and Lender elects not to permit such
Loss Proceeds to be so applied, such Loss Proceeds shall be applied on the first
Payment Date following such election to the prepayment of the Loan (without the
payment of any Prepayment Fee) and shall be accompanied by interest through the
end of the applicable Interest Accrual Period (calculated as if the amount
prepaid were outstanding for the entire Interest Accrual Period). If the Note
has been bifurcated into multiple Note Components pursuant to Section 1.3(c),
all prepayments of the Loan made by Borrower in accordance with this Section
5.16(d) shall be applied to the Note Components in ascending order of interest
rate (i.e., first to the Note Component with the lowest Component Spread until
its outstanding principal balance has been reduced to zero, then to the Note
Component with the second lowest Component Spread until its outstanding
principal balance has been reduced to zero, and so on) or in such other order as
Lender shall determine. The Release Price for any Property for which Loss
Proceeds are applied to repayment of the Loan pursuant to this Section 5.16(d)
shall be reduced by the amount of such repayment. If Loss Proceeds are not made
available to restore any Property and are applied to the prepayment of the Loan,
Borrower shall be entitled to obtain the release of the applicable Property
pursuant to Section 2.2, provided



14

--------------------------------------------------------------------------------






that Borrower shall not be obligated to satisfy the requirements of clauses (2)
of Section 2.2(a) in connection with such release.”
39.
The following Section 5.22 is hereby inserted immediately following Section
5.21:

“5.22. Appraisals. At Lender's request, Borrower shall, within ninety (90) days
of notice from Lender, deliver then-current appraisals of each of the Mortgaged
Properties prepared in accordance with the requirements of FIRREA, each in a
form reasonably acceptable to Lender. Notwithstanding the foregoing, in the
event that Borrower is unable to deliver such appraisals within ninety (90)
days, Borrower shall be entitled to an extension of thirty (30) additional days
by which to deliver the appraisals described in this Section 5.22, provided that
the Spread for such thirty (30) day extension period shall be increased by one
percent (1%) over the Spread then in effect for such period.”
40.
Section 6.4 is hereby deleted in its entirety and the following is inserted in
lieu thereof:

“6.4. Debt. Borrower shall not have any Debt, other than Permitted Debt. Any
direct or indirect equityholder of Borrower, other than Sponsor or any direct or
indirect equityholder of Sponsor, shall not have any Debt, other than Permitted
Debt.”
41.
Section 9.4 is hereby amended by replacing the notice addresses contained
therein with the following:

"If to Lender:
Goldman Sachs Mortgage Company
200 West Street
New York, New York 10282
Attention: Anthony Preisano
 
and
 
Citicorp North America, Inc.
388 Greenwich Street
New York, New York 10013
Attention: Michael Schadt
 
with copy to
 
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
Attention: Samuel M. Zylberberg, Esq. (EG)




15

--------------------------------------------------------------------------------






If to Borrower:
c/o KBS Capital Advisors LLC
620 Newport Center Dr., Suite 1300
Newport Beach, CA 92660
Attention: David E. Snyder, Chief Financial Officer
 
with copies to:
 
Greenberg Traurig, LLP
3161 Michelson Drive, Suite 1000
Irvine, CA 92612
Attention: Bruce Fischer, Esq."

42.
Clause (iii) of Section 9.19(b) is hereby deleted in its entirety and the
following is inserted in lieu thereof:

“(iii) the misappropriation by any Borrower, the Sponsor or any of their
respective Affiliates of any funds in violation of the Loan Documents (including
misappropriation of Revenues, security deposits and/or Loss Proceeds and the
violation of the last sentence of Section 5.7(d)). For the avoidance of doubt,
failure to prepay the loan as required pursuant to the terms of Sections
3.2(b)(iv) and 3.2(b)(v) this Agreement shall be a misappropriation of funds
pursuant to this clause (iii);”
43.
Clause (v) of Section 9.19(b) is hereby deleted in its entirety and the
following is inserted in lieu thereof:

“(v) the failure of any Borrower or Pledgor, at any time, to comply with the
Single-Purpose Entity requirements hereunder, in any material respect;
44.
The following Section 9.24 is hereby inserted immediately following Section 9.23
of the Loan Agreement:

9.24 Good Faith Sale Efforts. On each monthly anniversary of the date hereof,
Borrower shall provide Lender with evidence reasonably satisfactory to Lender
that Borrower is exercising commercially reasonably efforts to either (i)
refinance the existing indebtedness under the Loan, or (ii) sell the Properties.
Such evidence may include presentations made to prospective lenders or
purchasers and any other marketing or offering materials distributed by Borrower
to third parties with respect to the Loan and the Properties.
45.
Exhibit A of the Loan Agreement shall be, and hereby is, deleted in its entirety
and shall be, and hereby is replaced with the organizational chart attached
hereto as Exhibit A.

46.
Schedule A-1 of the Loan Agreement shall be, and hereby is, deleted in its
entirety and shall be, and hereby is replaced with the attached Schedule A-1.


16

--------------------------------------------------------------------------------






47.
Schedule A-2 of the Loan Agreement shall be, and hereby is, deleted in its
entirety and shall be, and hereby is replaced with the attached Schedule A-2.

48.
Schedule E of the Loan Agreement shall be, and hereby is, deleted in its
entirety and shall be, and hereby is replaced with the attached Schedule E.

49.
Exhibit I of the Loan Agreement shall be, and hereby is, deleted in its entirety

Section 2.     Conditions Precedent. The effectiveness of this Amendment is
subject to the satisfaction of each of the following conditions:
1.
A Mezzanine Loan Event of Default is not continuing;

2.
Lender shall have received UCC, bankruptcy, judgment, tax lien and litigation
searches with respect to each Borrower in both its state of formation, and, if
such Borrower owns Property, in each county in which such Borrower owns
Property;

3.
Borrower shall have paid or reimbursed Lender for all of its out-of-pocket costs
and expenses (including, without limitation, reasonable out-of-pocket legal
fees) related to the negotiation, execution and delivery of this Amendment;

4.
Borrower shall have delivered a fully executed copy of this Amendment to Lender;

5.
Pledgor shall have delivered a fully executed copy of the (i) Limited Guaranty
and (ii) Pledge Agreement to Lender; and

6.
Sponsor shall have delivered a guaranty and environmental indemnity in form and
substance similar to the Guaranty and Environmental Indemnity.

Notwithstanding the foregoing, the conditions set forth above in this Section 2
shall be deemed satisfied and this Amendment shall be deemed effective, upon
execution and delivery of this Amendment to Borrower.
Section 3.    Post Closing Obligations.         
1.
Borrower shall, within one hundred twenty (120) days of the date hereof deliver
(i) certified copies of the organizational documents of each Pledgor (and each
applicable Single-Purpose Equityholder), (ii) original limited liability company
or partnership interest certificates, as the case may be, executed in blank for
each Pledgor, (iii) enforceability opinion letters in a form similar to those
delivered in connection with the Loan and reasonably acceptable to Lender, and
(iv) to the extent written request is delivered to Borrower within forty-five
(45) days from the date of this Agreement, all other instruments, agreements,
certificates and documents as Lender may reasonably request to evidence,
confirm, perfect and maintain the Liens securing or intended to secure the
obligations of Borrower.


17

--------------------------------------------------------------------------------






2.
Borrower shall, within ninety (90) days of the date hereof, deliver to the
Lender (i) “date-down” endorsement for each Qualified Title Insurance Policy in
respect of the Mortgage Loan Property, or a new Qualified Title Insurance Policy
for any specific Mortgage Loan Property where a “date-down” endorsement is not
available, each in a form reasonably satisfactory to Lender and (ii) amendments
to each of the Mortgages reflecting the terms of this Amendment and reasonably
acceptable to Lender, provided that Lender delivers to Borrower the form of such
amendment to be used by Borrower within thirty (30) days after the date of this
Amendment, provided further that in the event Lender fails to deliver the form
of such amendment within thirty (30) days of this Amendment, Borrower shall be
granted a one (1) day extension to its requirement to deliver the items listed
in this clause (2) for each day that Lender fails to deliver the form of
amendment to Borrower. Notwithstanding the foregoing, Borrower shall be entitled
to an extension of thirty (30) additional days by which to deliver each of the
items set forth in clauses (i) and (ii) above, provided that the Spread for such
thirty (30) day extension period shall be increased by one percent (1%) over the
Spread then in effect for such period.

Section 4.     Miscellaneous.
(a)    All of the terms and conditions of the Loan Agreement are incorporated
herein by reference with the same force and effect as if fully set forth herein.
Except as expressly amended hereby, the Loan Agreement and each of the other
Loan Documents remains in full force and effect in accordance with its terms.
(b)    This Amendment shall be governed by and construed and interpreted in
accordance with the laws of the State of New York, without regard to principles
of conflicts of law.
(c)    Lender hereby represents and warrants that, to its actual knowledge,
other than an Event of Default which has been cured pursuant to this Amendment,
no default exists under the Loan Documents and that the Loan is in full force
and effect as of the date of this Amendment. Lender hereby further represents
and warrants that it is the holder of the Notes and the other Loan Documents
(and no other party has any interest in the Notes or the other Loan Documents)
and has the authority to enter into and execute this Amendment. Borrower
acknowledges that (i) Citi shall have no liability as to any representations
made by Lender hereunder unless such breach was caused by Citi, (ii) Goldman
shall have no liability as to any representations made by Lender hereunder
unless such breach was caused by Goldman and (iii) KBS Mortgage Lender shall
have no liability as to any representations made by Lender hereunder unless such
breach was caused by KBS Mortgage Lender.
(d)    Lender acknowledges and agrees that as of the Effective Date (i) the
current outstanding principal balance of Amended and Restated Promissory Note
A-1 held by Goldman is $115,431,157.89 (ii) the current outstanding principal
balance of Amended and Restated Promissory Note A-2 held by Citi is
$89,779,270.28, (iii) the current outstanding principal balance of Amended and
Restated Promissory Note A-3 held by KBS Lender is $34,293,166.73, (iv) there
are no escrow and/or reserve accounts held on behalf of Lender with respect to
the Loan, other than (x) the Environmental Escrow Account which as of the date
of



18

--------------------------------------------------------------------------------






this Amendment holds a balance of $75,000 (the “Environmental Funds”) and (y)
the Cash Management Account which, as of the date of this Amendment, holds a
balance of $1,750,833.94 (the “Cash Account Funds”) and (v) accrued and unpaid
interest with respect to the Loan is $701,213.30. Lender and Borrower
acknowledge that Cash Account Funds and the Environmental Funds will be applied
from time to time in accordance with Section 3.2(b) of the Loan Agreement,
provided that so long as an Event of Default is not continuing, such Cash
Account Funds and Environmental Funds (A) shall not be applied as provided in
clauses (v) and/or (vi) of Section 3.2(b) hereof, and (B) shall, to the extent
that other funds on deposit in the Cash Management Account are insufficient to
pay the amounts set forth in clauses (i)-(iv) of Section 3.2(b), be applied
solely for future disbursements related to the items referred to in clauses
(i)-(iv) of Section 3.2(b) hereof.     
(e)     Notwithstanding anything stated to the contrary in the Loan Agreement or
in any of the other Loan Documents, any event or circumstance existing as of the
date of this Amendment described in subsections (a) through (j), inclusive, of
Section 7.1 of the Loan Agreement, or otherwise described as a default or “Event
of Default” in the Loan Agreement or in any of the other Loan Documents which
(x) can be cured solely by the payment of money shall not constitute a default
or an Event of Default under the Loan unless and until such default remains
uncured for 20 days after Borrower receives written notice thereof or (y) is not
susceptible of being cured, shall be deemed waived or (z) cannot be solely cured
by the payment of money but is otherwise susceptible of being cured, shall not
constitute a default or an Event of Default under the Loan unless and until such
default remains uncured for 120 days after Borrower receives written notice
thereof, provided that if such default is susceptible of being cured but is not
reasonably curable within such 120 day period, Borrower shall have such
additional time as is reasonably necessary to effect such cure so long as (i)
Borrower is diligently and expeditiously proceeding to cure the default and (ii)
such default does not cause a Material Adverse Effect.
(f)    Lender hereby consents to the Equity Transfer and agrees that such Equity
Transfer will not, in and of itself, directly or indirectly, trigger a Default
or Event of Default under the Loan Agreement, or any of the other Loan
Documents.
(g)    Borrower hereby (1) unconditionally ratifies and confirms, renews and
reaffirms all of its obligations under the Loan Agreement and each of the other
Loan Documents, (2) acknowledges and agrees that such obligations remain in full
force and effect, binding on and enforceable against it in accordance with the
terms, covenants and conditions of the Loan Agreement as amended hereby and the
other Loan Documents, in each case, without impairment, and (3) represents,
warrants and covenants that, to its knowledge, it is not in default under the
Loan Agreement or any of the other Loan Documents beyond any applicable notice
and cure periods, and there are no defenses, offsets or counterclaims against
the Indebtedness.
(h)    Sponsor hereby (1) unconditionally approves and consents to the execution
by Borrower of this Amendment and the modifications to the Loan Documents
effected thereby, (2) unconditionally ratifies, confirms, renews and reaffirms
all of its obligations under the Guaranty, and the environmental indemnity
referenced in clause (ii) of the definition of Environmental Indemnity and
Cooperation Agreement (the “Sponsor Documents”), (3) acknowledges and agrees
that its obligations under the Sponsor Documents remain in full



19

--------------------------------------------------------------------------------






force and effect, binding on and enforceable against it in accordance with the
terms, covenants and conditions of such documents without impairment, and
(4) represents, warrants and covenants that it is not in default under any
Sponsor Document beyond any applicable notice and cure periods, and there are no
defenses, offsets or counterclaims against its obligations under the Sponsor
Documents.        
(i)    Borrower acknowledges and agrees that no oral communication or course of
dealing from or on behalf of Lender shall constitute any waiver, agreement,
commitment, or evidence of any assurance or intention of Lender with respect to
the Loan, the Loan Agreement and/or the other Loan Documents, and that any
waiver, agreement, commitment, assurance, or intention of Lender with respect to
the Loan, the Loan Agreement and/or the other Loan Documents shall be effective
only if in writing and duly executed by Lender. Borrower acknowledges and agrees
that, except as provided in Section 4(c) hereto, no Default or Event of Default
shall be waived by Lender, unless such waiver is in writing and duly executed by
Lender.     
(j)    This Amendment may be executed by facsimile signatures and in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed an original, but all of
which counterparts together shall constitute but one and the same instrument.
    
(k)     Lender agrees, to the extent there are no amounts that remain
outstanding under the Mezzanine Loan and such amounts have been indefeasibly
paid, to enter into an intercreditor agreement, from time to time, with any
mezzanine lender or other secondary financing lender whose collateral includes a
pledge of the direct or indirect equity interests in Borrower, which
intercreditor agreement shall be based substantially upon the form of the
Intercreditor Agreement (as that term is defined in the Mezzanine Loan
Agreement), with such other changes as the parties may reasonably agree to make;
provided, however, that such mezzanine or secondary financing lender shall be a
“Qualified Transferee” (as that term is defined in the Intercreditor Agreement)
or otherwise approved by Lender in its reasonable discretion.


[Signatures appear on following page]







20

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, for good and valuable consideration, the sufficiency
of which is hereby acknowledged and agreed, the parties hereto have executed and
delivered this Amendment as of the date first hereinabove set forth.
BORROWER:
The entities listed on Schedule A to this
signature page
By:
/s/ David E. Snyder    

David E. Snyder
Chief Financial Officer    








[Signatures continued on following page]





Third Amendment to Mortgage Loan Agreement

--------------------------------------------------------------------------------








PLEDGOR:
KBS ACQUISITION SUB-OWNER 1, LLC,
a Delaware limited liability company
By:
KBS ACQUISITION SUB, LLC,

a Delaware limited liability company,
its sole member
By:
KBS ACQUISITION HOLDINGS, LLC,

a Delaware limited liability company,
its sole member
By:
KBS GKK PARTICIPATION HOLDINGS I, LLC,

a Delaware limited liability company,
its sole member
By:
KBS DEBT HOLDINGS, LLC,

a Delaware limited liability company,
its sole member
By:
KBS LIMITED PARTNERSHIP,

a Delaware limited partnership,
its manager
By:
KBS REAL ESTATE INVESTMENT TRUST, INC.,

a Maryland corporation,
its sole general partner
By:
/s/ David E. Snyder    

David E. Snyder
Chief Financial Officer    
[Signatures continued on following page]

Third Amendment to Mortgage Loan Agreement

--------------------------------------------------------------------------------








SPONSOR:
KBS ACQUISITION SUB, LLC,
a Delaware limited liability company
By:
KBS ACQUISITION HOLDINGS, LLC,

a Delaware limited liability company,
its sole member
By:
KBS GKK PARTICIPATION HOLDINGS I, LLC,

a Delaware limited liability company,
its sole member
By:
KBS DEBT HOLDINGS, LLC,

a Delaware limited liability company,
its sole member
By:
KBS LIMITED PARTNERSHIP,

a Delaware limited partnership,
its manager
By:
KBS REAL ESTATE INVESTMENT TRUST, INC.,

a Maryland corporation,
its sole general partner
By:
/s/ David E. Snyder    

David E. Snyder
Chief Financial Officer    


[Signatures continued on following page]



Third Amendment to Mortgage Loan Agreement

--------------------------------------------------------------------------------








LENDER:
KBS ACQUISITION SUB, LLC,
a Delaware limited liability company
By:
KBS ACQUISITION HOLDINGS, LLC,

a Delaware limited liability company,
its sole member
By:
KBS GKK PARTICIPATION HOLDINGS I, LLC,

a Delaware limited liability company,
its sole member
By:
KBS DEBT HOLDINGS, LLC,

a Delaware limited liability company,
its sole member
By:
KBS LIMITED PARTNERSHIP,

a Delaware limited partnership,
its manager
By:
KBS REAL ESTATE INVESTMENT TRUST, INC.,

a Maryland corporation,
its sole general partner
By:
/s/ David E. Snyder    

David E. Snyder
Chief Financial Officer    



Third Amendment to Mortgage Loan Agreement

--------------------------------------------------------------------------------








LENDER:
GOLDMAN SACHS MORTGAGE COMPANY, a
New York limited partnership
By:
Goldman Sachs Real Estate Funding    

Corp., its general partner
By:
/s/ Dan Bennett    

Name: Dan Bennett
Title: Authorized Signatory    
LENDER:
CITICORP NORTH AMERICA, INC., a New York
corporation
By:
________________    

Name:
Title:     


[Signatures continued on following page]



Third Amendment to Mortgage Loan Agreement

--------------------------------------------------------------------------------








LENDER:
GOLDMAN SACHS MORTGAGE COMPANY, a
New York limited partnership
By:
Goldman Sachs Real Estate Funding    

Corp., its general partner
By:
________________    

Name:
Title:     
LENDER:
CITICORP NORTH AMERICA, INC., a New York
corporation
By:
/s/ James Fraser    

Name: James Fraser
Title: Vice President    


[Signatures continued on following page]



Third Amendment to Mortgage Loan Agreement

--------------------------------------------------------------------------------






Schedule A to Signature Page


First States Investors 105, LLC (PA)
First States Investors 107, LLC (AR)
First States Investors 117, LLC (FL)
First States Investors 118, LLC (FL)
First States Investors 147, LLC (IA)
First States Investors 154, LLC (NJ)
First States Investors 157, LLC (NJ)
First States Investors 2017, LLC
First States Investors 2100, L.P. (NC)
First States Investors 2102, L.P. (NC)
First States Investors 2103, L.P. (NC)
First States Investors 2104, L.P. (NC)
First States Investors 2105, L.P. (NC)
First States Investors 2106, L.P. (NC)
First States Investors 2107, L.P. (NC)
First States Investors 2108, L.P. (NC)
First States Investors 2110, LLC (VA)
First States Investors 2208, LLC (DE)
First States Investors 230, L.P. (NC)
First States Investors 2550A, LLC (DE)
First States Investors 3004, Limited Partnership (FL)
First States Investors 3014, LLC (GA)
First States Investors 3022, L.P. (NC)
First States Investors 3024, L.P. (NC)
First States Investors 3028, L.P. (NC)
First States Investors 3033, L.P. (NC)
First States Investors 3034, LLC (SC)
First States Investors 3035, LLC (SC)
First States Investors 3043, LLC (SC)
First States Investors 3048, LLC (VA)
First States Investors 3061, LLC (NJ)
First States Investors 3067, LLC (VA)
First States Investors 3076, LLC (GA)
First States Investors 3077, LLC (GA)
First States Investors 3081, Limited Partnership
First States Investors 3086, LLC (PA)
First States Investors 3087, LLC (VA)
First States Investors 3089, LLC (VA)
First States Investors 3090, LLC (FL)
First States Investors 3091, LLC (GA)
First States Investors 3093, LLC (VA)
First States Investors 3098, LLC (VA)
First States Investors 3099, LLC (VA)
First States Investors 3103, LLC (GA)
First States Investors 3108, LLC (NJ)
First States Investors 3114, LLC (TN)
First States Investors 3151, LLC (FL)
First States Investors 3179, Limited Partnership (DE)
First States Investors 3187, Limited Partnership (DE)
First States Investors 3195, L.P. (TX)
First States Investors 3300, LLC
First States Investors 3601, LLC (FL)

--------------------------------------------------------------------------------










First States Investors 3632, LLC (FL)
First States Investors 3642, LLC (NJ)
First States Investors 3647, L.P. (PA)
First States Investors 40, LLC (MO)
First States Investors 4000C, LLC (DE)
First States Investors 4029, LLC (DE)
First States Investors 4043, LLC (GA)
First States Investors 4044, LLC (DE)
First States Investors 4048, LLC (DE)
First States Investors 4055, LLC (DE)
First States Investors 4062, LLC (DE)
First States Investors 4067, LLC (DE)
First States Investors 4081, LLC (DE)
First States Investors 4085, LLC (DE)
First States Investors 4100B, L.P. (DE)
First States Investors 4150, LLC (DE)
First States Investors 4413, LLC (DE)
First States Investors 4499, LLC (DE)
First States Investors 4500, LLC (DE)
First States Investors 5000B, LLC (DE)
First States Investors 77, L.P. (FL)
First States Investors 922, LLC (IL)
First States Investors 923, L.P. (DE)
First States Investors 926 L.P.
First States Investors 927, LLC (DE)
First States Investors Branch One, L.P. (DE)
First States Investors GS Pool A, L.P. (DE)
First States Investors GS Pool B, L.P. (DE)
First States Investors GS Pool C, L.P.
First States Investors Realty, LLC (DE)
First States Partners No. 201, L.P.
First States Partners No. 203, LLC (NJ)
First States Partners No. 213, LLC (NJ)
First States Partners No. 216, L.P. (PA)
First States Partners No. 236 L.P. (PA)
First States Properties No. 12, LLC (PA)
First States Properties No. 15, LLC (PA)
First States Properties No. 19, LLC (PA)
First States Properties No. 34, LLC (PA)
First States Properties No. 35, LLC (PA)
First States Properties No. 37, LLC (PA)
First States Properties No. 41, LLC (PA)
First States Properties No. 43, LLC (PA)
First States Properties No. 49, LLC (PA)
First States Properties No. 51, LLC (PA)
First States Properties No. 52, LLC (PA)
First States Properties No. 56, LLC (PA)
First States Properties No. 59, LLC (PA)
First States Properties No. 62, LLC (PA)
First States Properties No. 67, LLC (PA)
First States Properties No. 71, LLC (PA)
First States Properties No. 73, LLC (PA)
First States Properties No. 75, LLC (PA)
First States Properties No. 9, LLC (PA)
First States Realty Corp., LLC



--------------------------------------------------------------------------------



MORTGAGE LOAN-SCHEDULE A-1


MORTGAGED PROPERTIES

ID
Asset
Address
ST
40
0040- Aurora Main
201 Madison
MO
105
0105 - Southampton
736 Street Road
PA
107
0107 - Broadmoor
1705 East Harding
AR
117
0117 - Ormond Beach
175 W. Granada Blvd.
FL
118
0118 - Ponce De Leon
709 S. Ponce de Leon Blvd.
FL
147
0147 - Crossroad Faclty
301 South 25th Street
IA
154
154 - Sea Bright
1096 Ocean Avenue
NJ
157
157 - Woodbury
22 N. Broad Street
NJ
200
0100 - Aventura
20495 Biscayne Boulevard
FL
210
0110 - Downtown Lakeland
3221 S. Florida Avenue
FL
509
0009- Abington
1020 Old York Road
PA
512
0012- Avondale
102 Pennsylvania Ave.
PA
515
0015- Cherry Hill
1402 Brace Road
NJ
519
0019 - Cam pbelltown
119 W. Main St.
PA
534
0034- Hightstown
140 Mercer Street
NJ
535
0035- Kendall Park
3534 State Rt. 27
NJ
537
0037 - Kennett &re
313 Cypress Street
PA
541
0041- Lawrencevill
2673 Main St.
NJ
543
0043 - Linden
501 North Wood
NJ
549
0049 - Moosic
4010 Birney Ave.
PA
551
0051- North End
930 N. Charlotte Street
PA
552
0052- N. Plainfld
28 Craig Place
NJ
556
0056- Phoenixville
124 Main St.
PA
559
0059- Point Plsant
2201 Bridge Avenue
NJ
562
0062 - Runnemede
810 E. Clements Bridge Rd.
NJ
567
0067 - Somerdale
2 S. While Horse Pike
NJ
571
0071- Spring Lake
2401 State Route 71
NJ
573
0073 - Sunnyside
236 W. St. George Ave
NJ
915
2110 - Leesburg
504 Market Street East
VA
916
230 - Midland
4411 North Carolina Hwy27
NC
922
922 - Hinsdale
21 West 22nd Street
IL
923
923 - Dripping Springs
721 Highway 290 West
TX
1077
0077 - Prima Vista
900 East Prima Vista Blvd
FL
1201
0201 - Boyertown
560 Route 100
PA
1203
0203 - Collingswood
1040 Haddon Avenue
NJ
1213
0213 - Pennington
1 North Main Street
NJ
1216
0216 - Rhawnhurst
8200 Castor Avenue
PA
1236
0236 - Bensalem
1975 Street Road
PA
2017
2017 - Fairfield
8022 Lillian Highway
FL
2100
2100 - Apex Charlotte
801 East Williams Street
NC
2102
2102 - Graham
220 South Main Street
NC
2103
2103 - Havelock
1303 East Main Street
NC
2104
2104 - Morehead City
4408 Arendell Street
NC
2105
2105 - New Bern
375 South Front Street
NC
2106
2106 - Plymouth
102 West Main Street
NC
2107
2107 - Wilson
223 West Nash Blvd
NC

--------------------------------------------------------------------------------



MORTGAGE LOAN-SCHEDULE A-1


MORTGAGED PROPERTIES

2108
2108A - Wilson (Wooten)
2501 Wooten Blvd
NC
2110
2108B - Wilson (Horton)
2412 Horton Blvd
NC
2208
2208 - San Rafael
1200 5th Ave.
CA
2503
2503 - 328 Main Street
328 Main St.
OH
2504
2504 - 680 Broadway
680 Broadway Avenue
OH
2505
2505 - 4008 St. Clr Ave
4008 St. Clair Avenue
OH
2506
2506 - 4175 Pearl Road
4175 Pearl Rd.
OH
2507
2507 - 5703 Broadway
5703 Broadway Avenue
OH
2508
2508 - 5900 St. Clr Ave
5900 St. Clair Avenue
OH
2509
2509 - 14444 Pearl Rd
14444 Pearl Road
OH
2510
2510 - 22481 Lakeshore
22481 Lakeshore Blvd.
OH
2511
2511 - 26410 Lakeshore
26410 Lakeshore Blvd.
OH
2512
2512 - Ashtabula
4366 Main Ave.
OH
2513
2513 - Beachwood
24600 Chagrin Blvd.
OH
2514
2514 - Berea
118 Front Street
OH
2515
2515 - Chagrin Blvd
30200 Chagrin Blvd.
OH
2517
2517 - Euclid Avenue
14501 Euclid Ave.
OH
2518
2518 - Hamilton Avenue
10963 Hamilton Avenue
OH
2519
2519 - Madisonville
5727 Madison Road
OH
2520
2520 - Mentor Avenue
9572 Mentor Ave.
OH
2521
2521 - Milford
301 Main Street
OH
2522
2522 - Plaza Blvd
7850 Plaza Blvd.
OH
2523
2523 - Public Square
119 Public Square
OH
2524
2524 - Reading Road
322 Reading Road
OH
2525
2525 - Reding Road
7825 Reading Road
OH
2526
2526 - Rock Creek
3273 Main St.
OH
2527
2527 - South Broadway
21 S. Broadway
OH
2528
2528 - South Water Strt
408 South Water Street
OH
2529
2529 - Turney Road
5007 Turney Rd.
OH
2530
2530 - Warrensville Ctr
3370 Warrensville Center Rd.
OH
2531
2531 - West 117th
3370 W. 117th
OH
2532
2532 - West Jefferson
36 W. Jefferson St.
OH
2533
2533 - Woodland Avenue
4100 Woodland Avenue
OH
2929
2929 - Albermarle Road
6011 Albermarle Road
NC
3004
3004 - Plantation
450 North Pine Island Road
FL
3014
3014 - Walnut Avenue
1300 Walnut Avenue
GA
3022
3022 - Hickory View
1625 North Center Street
NC
3024
3024 - Cornelius
20301 W. Catawba Avenue
NC
3028
3028 - North Cross
16649 Statesville Road
NC
3033
3033 - Wilmington
1313 Military Cutoff Road
NC
3034
3034 - Cayce Office
1100 Knox Abbot Drive
SC
3035
3035 - Clover Main
116 Bethel Street
SC
3043
3043 - Rock Hill PP
201 S. Herlong Avenue
SC
3061
3061 - Stuyvesnt Vil
1097 Stuyvesant Avenue
NJ
3067
3067 - Abngdn Wall
102 Wall Street SW
VA
3076
3076 - Sylvania Main
105 S. Main Street
GA
3077
3077 - Dunwoody Villag
1449 Dunwoody Village Pky.
GA
3081
3081 - Cotswold Branch
225 S. Sharon Amity Road
NC
3086
3086 - West Manchester
1477 Carlisle Road
PA
3087
3087 - Route 360
10101 Hull Street Road
VA
3089
3089 - Richmond West
7605 W. Broad Street
VA




--------------------------------------------------------------------------------



MORTGAGE LOAN-SCHEDULE A-1


MORTGAGED PROPERTIES

3090
3090 - Delray Square
4899 W. Atlantic Avenue
FL
3093
3093 - Highland Sprngs
109 E. Nine Mile Road
VA
3098
3098 - Country Club Rd
1880 E. Market Street
VA
3099
3099 - Sycamore Sprngs
13700 Midlothian Turnpike
VA
3103
3103 - Lawrenceville Suwann
870 Lawrenceville Suwanee Rd.
GA
3108
3108 - Landing
118 Lakeside Boulevard
NJ
3114
3114 - Nashville Galltn
3940 Gallatin Pike
TN
3151
3151 - Pinellas
7600 US Highway 19 N
FL
3179
3179 - BATTLEGROUND OFFICE
3314 Battleground Ave.
NC
3187
3187 - WENDOVER PLACE
5402 Sapp Road
NC
3195
3195 - Stonebriar
9151 Warren Parkway
TX
3271
3271 - Wickham Road Office
7775 N Wickham Road
FL
3285
3285 - Walnut Maynard
712 SE Maynard Road
NC
3385
3385 - Bristol Office
240 Radcliffe Street
PA
3389
3389 - lndependnc Hall
601 Chestnut Street
PA
3392
3392 - Lebanon
801 Cumberland St.
PA
3601
3601 - Oviedo Red Bug
7455 Pinemire Drive
FL
3606
3606 - Stockbridge
113 Highway 138 W.
GA
3632
3632 - Lake Mary Ofice
3701 W. Lake Mary Boulevard
FL
3639
3639 - Cartersville
215 Cherokee Pl.
GA
3642
3642 - Lake Hiawatha
66 N. Beverwyck Road
NJ
3647
3647 - Hometown
226 Claremont Ave.
PA
3681
3681 - Gulfport Hwy 49
11464 Highway 49
MS
4001
4001C - Baymeadows Ops
8324 Baymeadows Way
FL
4002
4002C - Callahan
401 S. King Rd
FL
4004
4004C - Conway
4012 Curry Ford Road
FL
4005
4005C - Dale Mabry
1506 South Dale Marby Highway
FL
4006
4006C - Davie
4150 S.W.64th Ave
FL
4007
4007C - Eustis
200 Magnolia Ave.
FL
4008
4008C - Ft. Lauderdale
1100 W. State Route 84
FL
4009
4009C - Green Coy Sprng
425 North Orange Avenue
FL
4011
4011C - Indian Rocks
14147 Walsingham Rd.
FL
4013
4013C - Largo
5250 E. Bay Drive
FL
4015
4015C - Normandy
6545 Normandy Blvd
FL
4017
4017C - North Port
13675 N.W. Tamiami Trail
FL
4018
4018C - NE St. Petrsbrg
9655 4th St. North
FL
4023
4023C - Springfield
1601 Main Street
FL
4024
4024C - West Dayton
828 White Street
FL
4026
4026D - Alabama Ave
501 Alabama Ave.
GA
4027
4027C - East Lake
2201 Roswell Road, N.W.
GA
4031
4031C - Jimmy Crtr Blvd
5405 Jimmy Carter Blvd.
GA
4032
4032C - Mableton
5606 Gordon Rd.
GA
4034
4034C - Merchant's Walk
1329 Johnson Ferry Road NE
GA
4035
4035C - Newnan Main
30 Greenville St.
GA
4036
4036C - Norcross
6155 Buford Hwy.
GA
4037
4037C - Peachtree Crnrs
5525 Peachtree Pky.
GA
4039
4039C - Rome Main
501 Broad Street
GA
4042
4042F - Traffic Circle
3509 W. Bay Street
GA

--------------------------------------------------------------------------------



MORTGAGE LOAN-SCHEDULE A-1


MORTGAGED PROPERTIES

4043
4043F - Tri-County #2
4701 Sandy Plains Rd.
GA
4044
4044D - Vidalia Main
900 E. First Street
GA
4047
4047C - Washington West
3726 Washington Road
GA
4048
4048D - Waynesboro Main
615 Liberty Street
GA
4049
4049C - Advance Main
5306 U.S. Highway 158
NC
4052
4052C - Blowing Rock Mn
983 North Main Street
NC
4053
4053C - Brevard Main
73 West Main Street
NC
4055
4055D - Canton Main
66 Academy Street & Main Street
NC
4056
4056C - China Grove
125 North Main Street
NC
4058
4058C - Conover Main
106 First Avenue South
NC
4059
4059C - Derita
2610 W. Sugar Creek Road
NC
4060
4060C - Fayetteville Mn
200 Green & Bow Streets
NC
4061
4061 C - Forest City Mn
330 West Main Street
NC
4062
4062D - Goldsboro Main
203 North William Street
NC
4064
4064C - Harrisburg
5075 Highway 49 South
NC
4065
4065F - High Point Road
3608 High Point Road
NC
4066
4066C - Jackson Park
704 North Cannon Blvd.
NC
4067
4067D - Jefferson Main
230 East Main Street
NC
4068
4068C - Kildaire Farms
1122 Kildaire Farm Road
NC
4070
4070F - Knightdale
7519 US Highway 64 E
NC
4071
4071C - Lexington Main
100 South State Street
NC
4074
4074C - Newton Main
102 South Main Avenue
NC
4075
4075C - Oakwoods
418-420 Brushy Mountain Road
NC
4076
4076D - Rockingham Main
202 East Washington Street
NC
4077
4077C - Rocky Mount Mn
112 North Church Street
NC
4085
4085D - W. Jefferson Mn
402 South Jefferson Avenue
NC
4102
4102B - Asheville Mn Off
68 Patton Avenue
NC
4119
4119A - College Street
162 College Street
NC
4128
4128B - East End
1908 E. Greenville Blvd.
NC
4137
4137B - Greenville Mn Of
201 W. First Street
NC
4150
4150C - Lincolnton Mn Of
100 E. Main Street
NC
4153
4153B - Market Street
619 Market Street
NC
4154
4154A - Mint Hill
8008 Blair Road
NC
4413
4413 - LAKE STREET
540 Lake Street
IL
4502
4502 - Peoria Main
301 W Adams Avenue
IL
4506
4506 - Arcadia
245 N. Rose Street
MI
4507
4507 - Executive Drive
5829 Executive Drive
MI
4565
4565 - 12th Street
545 12th Street
CA
4566
4566 - Vine Street
1222-1224 Vine Street
CA
4567
4567 - Arroyo Grande
1255 E. Grande Avenue
CA
4568
4568 - Santa Maria
2339 S. Broadway
CA
4572
4572 - 25th Street
3805 25th Street
IN
4573
4573 - Brentwood
2751 Brentwood Drive
IN
4574
4574 - Tipton
1117 E. Tipton Street
IN
4575
4575 - 2nd Street
222 W. 2nd Street
IN
5033
5033 - Merced
710 W. Main Street
CA
5060
5060 - Deland
230 N. Woodland Blvd.
FL
5301
5301 - Decatur (BS)-Mn Bldng
163 Clairmont Avenue
GA
5405
5405 - Grants Pass-Mn Bldng
735 S.E. 6th St.
OR
5435
5435 - Shoal Creek-Mn Bldng
7900 Shoal Creek
TX








--------------------------------------------------------------------------------







MORTGAGE LOAN-SCHEDULE A-2


UNENCUMBERED PROPERTY E

ID
Asset
Address
ST

First States Investors 3300, LLC
3320
3320 - Downtown St. Petersburg
Ptrsb
410 Central Avenue
FL

First States Investors Realty, LLC.
201
0101 - Brainard
5506 Brainerd Road
TN
203
0103 - Laurens Road
2420 Laurens Road
SC
215
0915 - Barnstable
145 Barnstable Road
MA
217
0917 - Inverness
2875 E. Gulf to Lake Highway
FL
218
0918 - Paoli
12 Chestnut Street
PA
224
224 - Forest Hill Banking Cent
2915 Forrest Hill-Irene Road
TN
231
231 - Upper Montclair Drive Up
529 Valley Road
NJ
2309
2909 - Torrance
22150 Hawthorne Boulevard
CA
2321
2921 - Santa Monica
429 Santa Monica Boulevard
CA
2325
2925 - Las Vegas-Sahara
9325 W. Sahara Avenue
NV
2906
3906 - East Independence
11201 E. Independence Blvd.
NC
2910
3910 - East Pembroke Pines
8411 Pines Boulevard
FL
2914
3914 - Chapel Hill
100 E. Franklin Street
NC
2918
3918 - Plantation-Royal Palm
950 So. Pine Island Road
FL
2919
3919 - Decatur Square Office
101 West Ponce De Leon Avenue
GA
2924
3924 - Greenville Main
201 West McBee Street
SC
2925
2925 - Folcroft
1876 Delmar
PA
2926
2926 - Del Prado
2503 Del Prado
FL
2931
2931 - Parkside Marketplace
10791 West Broad Street
VA
2932
2932 - Livingston
39 East Mount Pleasant Avenue
NJ
209
0109 - East Colonial Drive Thru
4450 East Colonial Drive
FL

First States Realty Corp., LLC
0031
0031 - Wind Gap
1430 Jacobsburg Road
PA
601
0001 - Ardmore
229 West Lancaster Avenue
PA
607
0007 - Milltown
270 Ryders Lane
NJ
609
0009 - Fairgrounds
17th and Chew Streets
PA
610
0010 - Howell
4074 US Highway 9
NJ
611
0011 - Whiting
200 Lacey Rd
NJ
612
0012 - West Goshen
1115 West Chester Pike
PA
616
0016 - Mountainville
Lexington and S. 4th Street
PA
618
0018 - Fort Washington
101 Fort Washington Ave.
PA
620
0020 - Reading Airport
Route 183 and Macarthur Road
PA
622
0022 - East Brunswick
Loehman's Plaza, Rte 18
NJ
623
0023 - Concordia
Concordia Shopping Ctr
NJ
625
0025 - Thorndale
3719 E. Lincoln Highway
PA
630
0030 - Devon
144 E. Lancaster Ave.
PA






--------------------------------------------------------------------------------

Schedule B
Transferor
Transferee
Transferred Interest
TI State
TI Type
Loan Pool
First States Properties, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Properties No. 12, LLC
Pennsylvania
LLC
GSM
First States Properties, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Properties No. 15, LLC
Pennsylvania
LLC
GSM
First States Properties, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Properties No. 19, LLC
Pennsylvania
LLC
GSM
First States Properties, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Properties No. 34, LLC
Pennsylvania
LLC
GSM
First States Properties, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Properties No. 35, LLC
Pennsylvania
LLC
GSM
First States Properties, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Properties No. 37, LLC
Pennsylvania
LLC
GSM
First States Properties, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Properties No. 41, LLC
Pennsylvania
LLC
GSM
First States Properties, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Properties No. 43, LLC
Pennsylvania
LLC
GSM
First States Properties, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Properties No. 49, LLC
Pennsylvania
LLC
GSM
First States Properties, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Properties No. 51, LLC
Pennsylvania
LLC
GSM
First States Properties, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Properties No. 52, LLC
Pennsylvania
LLC
GSM
First States Properties, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Properties No. 56, LLC
Pennsylvania
LLC
GSM
First States Properties, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Properties No. 59, LLC
Pennsylvania
LLC
GSM
First States Properties, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Properties No. 62, LLC
Pennsylvania
LLC
GSM
First States Properties, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Properties No. 67, LLC
Pennsylvania
LLC
GSM
First States Properties, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Properties No. 71, LLC
Pennsylvania
LLC
GSM
First States Properties, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Properties No. 73, LLC
Pennsylvania
LLC
GSM
First States Properties, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Properties No. 9, LLC
Pennsylvania
LLC
GSM
First States Properties, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Realty Corp., LLC
Pennsylvania
LLC
GSM

--------------------------------------------------------------------------------

First States Partners, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Partners No. 201, L.P.
Pennsylvania
LP
GSM
 
 
First States Partners No. 201, LLC
Pennsylvania
LLC
GSM
First States Partners, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Partners No. 203, LLC
New Jersey
LLC
GSM
First States Partners, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Partners No. 213, LLC
New Jersey
LLC
GSM
First States Partners, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Partners No. 216, L.P.
Pennsylvania
LP
GSM
 
 
First States Partners No. 216, LLC
Pennsylvania
LLC
GSM
First States Partners, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Partners No. 236, L.P.
Pennsylvania
LP
GSM
 
 
First States Partners No. 236, LLC
Pennsylvania
LLC
GSM
First States Investors GS Pool B Holdings, LLC
KBS Acquisition Sub-Owner 1, LLC
First States Investors GS Pool B GP, LLC
Delaware
LLC
GSM
 
 
First States Investors GS Pool B, L.P.
Delaware
LP
GSM
 
 
First States Investors GS Pool C GP, LLC
Delaware
LLC
GSM
 
 
First States Investors GS Pool C, L.P.
Delaware
LP
GSM
First States Investors GS Pool A Holdings, LLC
KBS Acquisition Sub-Owner 1, LLC
First States Investors GS Pool A GP, LLC
Delaware
LLC
GSM
 
 
First States Investors GS Pool A, L.P.
Delaware
LP
GSM
First States Investors 927 Holdings, LLC
KBS Acquisition Sub-Owner 1, LLC
First States Investors 927, LLC
Delaware
LLC
GSM
First States Investors 923 Holdings, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 923 GP, LLC
Delaware
LLC
GSM
 
 
First States Investors 923, L.P.
Delaware
LP
GSM
First States Investors 5000, LLC
KBS Acquisition Sub-Owner 1, LLC
First States Investors 5000B, LLC
Delaware
LLC
GSM
First States Investors 4100, LLC
KBS Acquisition Sub-Owner 1, LLC
First States Investors 4100B GP, LLC
Delaware
LLC
GSM
 
 
First States Investors 4100B, L.P.
Delaware
LP
GSM
First States Investors 3300 Holdings, LLC
KBS Acquisition Sub-Owner 1, LLC
First States Investors 3300, LLC
Delaware
LLC
GSM
American Financial TRS, Inc.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 107, LLC
Arkansas
LLC
GSM
American Financial TRS, Inc.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 147, LLC
Iowa
LLC
GSM
American Financial TRS,
KBS Acquisition Sub-Owner 1,
First States Investors 2017, LLC
Florida
LLC
GSM

--------------------------------------------------------------------------------

Inc.
LLC
 
 
 
 
American Financial TRS, Inc.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 3091, LLC
Georgia
LLC
GSM
American Financial TRS, Inc.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 3601, LLC
Florida
LLC
GSM
American Financial TRS, Inc.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 4043, LLC
Georgia
LLC
GSM
First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 105, LLC
Pennsylvania
LLC
GSM
First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 117, LLC
Florida
LLC
GSM
First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 118, LLC
Florida
LLC
GSM
First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 154, LLC
New Jersey
LLC
GSM
First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 157, LLC
New Jersey
LLC
GSM
First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 2100 GP, LLC
North Carolina
LLC
GSM
 
 
First States Investors 2100, L.P.
North Carolina
LP
GSM
First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 2102 GP, LLC
North Carolina
LLC
GSM
 
 
First States Investors 2102 L.P.
North Carolina
LP
GSM
First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 2103 GP, LLC
North Carolina
LLC
GSM
 
 
First States Investors 2103, L.P.
North Carolina
LP
GSM
First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 2104 GP, LLC
North Carolina
LLC
GSM
 
 
First States Investors 2104, L.P.
North Carolina
LP
GSM
First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 2105 GP, LLC
North Carolina
LLC
GSM
 
 
First States Investors 2105, L.P.
North Carolina
LP
GSM
First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 2106 GP, LLC
North Carolina
LLC
GSM
 
 
First States Investors 2106, L.P.
North Carolina
LP
GSM
First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 2107 GP, LLC
North Carolina
LLC
GSM
 
 
First States Investors 2107, L.P.
North Carolina
LP
GSM

--------------------------------------------------------------------------------

First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 2108 GP, LLC
North Carolina
LLC
GSM
 
 
First States Investors 2108, L.P.
North Carolina
LP
GSM
First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 2110, LLC
Virginia
LLC
GSM
First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 2208, LLC
Delaware
LLC
GSM
First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 230 GP, LLC
North Carolina
LLC
GSM
 
 
First States Investors 230, L.P.
North Carolina
LP
GSM
First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 2550A, LLC
Delaware
LLC
GSM
First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 3004, Limited Partnership
Florida
LP
GSM
 
 
First States Investors 3004, LLC
Florida
LLC
GSM
First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 3014, LLC
Georgia
LLC
GSM
First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 3022 GP, LLC
North Carolina
LLC
GSM
 
 
First States Investors 3022, L.P.
North Carolina
LP
GSM
First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 3024 GP, LLC
North Carolina
LLC
GSM
 
 
First States Investors 3024, L.P.
North Carolina
LP
GSM
First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 3028 GP, LLC
North Carolina
LLC
GSM
 
 
First States Investors 3028, L.P.
North Carolina
LP
GSM
First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 3033 GP, LLC
North Carolina
LLC
GSM
 
 
First States Investors 3033, L.P.
North Carolina
LP
GSM
First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 3034, LLC
South Carolina
LLC
GSM
First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 3035, LLC
South Carolina
LLC
GSM
First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 3043, LLC
South Carolina
LLC
GSM
First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 3061, LLC
New Jersey
LLC
GSM
First States Group, L.P.
KBS Acquisition Sub-Owner 1,
First States Investors 3067, LLC
Virginia
LLC
GSM

--------------------------------------------------------------------------------

 
LLC
 
 
 
 
First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 3076, LLC
Georgia
LLC
GSM
First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 3077, LLC
Georgia
LLC
GSM
First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 3081 GP, LLC
North Carolina
LLC
GSM
 
 
First States Investors 3081, L.P.
North Carolina
LP
GSM
First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 3086, LLC
Pennsylvania
LLC
GSM
First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 3087, LLC
Virginia
LLC
GSM
First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 3089, LLC
Virginia
LLC
GSM
First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 3090, LLC
Florida
LLC
GSM
First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 3093, LLC
Virginia
LLC
GSM
First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 3098, LLC
Virginia
LLC
GSM
First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 3099, LLC
Virginia
LLC
GSM
First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 3103, LLC
Georgia
LLC
GSM
First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 3108, LLC
New Jersey
LLC
GSM
First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 3114, LLC
Tennessee
LLC
GSM
First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 3151, LLC
Florida
LLC
GSM
First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 3179 GP, LLC
Delaware
LLC
GSM
 
 
First States Investors 3179, Limited Partnership
Delaware
LP
GSM
First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 3187 GP, LLC
Delaware
LLC
GSM
 
 
First States Investors 3187, Limited Partnership
Delaware
LP
GSM
First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 3195 GP, LLC
Texas
LLC
GSM
 
 
First States Investors 3195, L.P.
Texas
LP
GSM
First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 3632, LLC
Florida
LLC
GSM

--------------------------------------------------------------------------------

First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 3642, LLC
New Jersey
LLC
GSM
First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 3647 GP, LLC
Pennsylvania
LLC
GSM
 
 
First States Investors 3647, L.P.
Pennsylvania
LP
GSM
First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 40, LLC
Missouri
LLC
GSM
First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 4000C, LLC
Delaware
LLC
GSM
First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 4044, LLC
Delaware
LLC
GSM
First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 4048, LLC
Delaware
LLC
GSM
First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 4055, LLC
Delaware
LLC
GSM
First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 4062, LLC
Delaware
LLC
GSM
First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 4067, LLC
Delaware
LLC
GSM
First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 4085, LLC
Delaware
LLC
GSM
First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 4150, LLC
Delaware
LLC
GSM
First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 4413, LLC
Delaware
LLC
GSM
First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 4499, LLC
Delaware
LLC
GSM
First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 4500, LLC
Delaware
LLC
GSM
First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 77, Limited Partnership
Florida
LP
GSM
 
 
First States Investors 77, LLC
Florida
LLC
GSM
First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 922, LLC
Illinois
LLC
GSM
First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors 926 GP, LLC
Delaware
LLC
GSM
 
 
First States Investors 926, L.P.
Delaware
LP
GSM
First States Group, L.P.
KBS Acquisition Sub-Owner 1, LLC
First States Investors Branch One GP, LLC
Delaware
LLC
GSM
 
 
First States Investors Branch One, L.P.
Delaware
LP
GSM










--------------------------------------------------------------------------------





MORTGAGE LOAN - SCHEDULE I
PROPERTY MANAGEMENT AGREEMENTS
Property Management Agreement, dated April 1, 2008 between First States
Management Corp., L.P. ("FSMC") and the property
owners listed below:


Property Name
Owner Entity
0105 - Southampton
First States Investors 105, LLC
0107 - Broadmoor
First States Investors 107, LLC
0117 - Ormond Beach
First States Investors 117, LLC
0118 - Ponce De Leon
First States Investors 118, LLC
0147 - Crossroad Faclty
First States Investors 147, LLC
154 - Sea Bright
First States Investors 154, LLC
157 - Woodbury
First States Investors 157, LLC
2017 - Fairfield
First States Investors 2017, LLC
2100 - Apex Charlotte
First States Investors 2100, L.P.
2102 - Graham
First States Investors 2102, L.P.
2103 - Havelock
First States Investors 2103, L.P.
2104 - Morehead City
First States Investors 2104, L.P.
2105 - New Bern
First States Investors 2105, L.P.
2106 - Plymouth
First States Investors 2106, L.P.
2107 - Wilson
First States Investors 2107, L.P.
2108A - Wilson (Wooten)
First States Investors 2108, L.P.
2108B - Wilson (Horton)
First States Investors 2108, L.P.
2110 - Leesburg
First States Investors 2110 LLC
2208 - San Rafael
First States Investors 2208, LLC
230 - Midland
First States Investors 230, L.P.
2503 - 328 Main Street
First States Investors 2550A, LLC
2504 - 680 Broadway
First States Investors 2550A, LLC
2505 - 4008 St. Clr Ave
First States Investors 2550A, LLC

--------------------------------------------------------------------------------





2506 - 4175 Pearl Road
First States Investors 2550A, LLC
2507 - 5703 Broadway
First States Investors 2550A, LLC
2508 - 5900 St. Clr Ave
First States Investors 2550A, LLC
2509 - 14444 Pearl Rd
First States Investors 2550A, LLC
2510 - 22481 Lakeshore
First States Investors 2550A, LLC
2511 - 26410 Lakeshore
First States Investors 2550A, LLC
2512 - Ashtabula
First States Investors 2550A, LLC
2513 - Beachwood
First States Investors 2550A, LLC
2514 - Berea
First States Investors 2550A, LLC
2515 - Chagrin Blvd
First States Investors 2550A, LLC
2517 - Euclid Avenue
First States Investors 2550A, LLC
2518 - Hamilton Avenue
First States Investors 2550A, LLC
2519 - Madisonville
First States Investors 2550A, LLC
2520 - Mentor Avenue
First States Investors 2550A, LLC
2521 - Milford
First States Investors 2550A, LLC
2522 - Plaza Blvd
First States Investors 2550A, LLC
2523 - Public Square
First States Investors 2550A, LLC
2524 - Reading Road
First States Investors 2550A, LLC
2525 - Reding Road
First States Investors 2550A, LLC
2526 - Rock Creek
First States Investors 2550A, LLC
2527 - South Broadway
First States Investors 2550A, LLC
2528 - South Water Strt
First States Investors 2550A, LLC
2529 - Turney Road
First States Investors 2550A, LLC
2530 - Warrensville Ctr
First States Investors 2550A, LLC
2531 - West 117th
First States Investors 2550A, LLC
2532 - West Jefferson
First States Investors 2550A, LLC
2533 - Woodland Avenue
First States Investors 2550A, LLC
3004 -Plantation
First States Investors 3004, Limited Partnership
3014 -Walnut Avenue
First States Investors 3014, LLC
3022 -Hickory View
First States Investors 3022, L.P.
3024 -Cornelius
First States Investors 3024, L.P.
3028 -North Cross
First States Investors 3028, L.P.

--------------------------------------------------------------------------------

3033 -Wilmington
First States Investors 3033, L.P.
3034 -Cayce Office
First States Investors 3034, LLC
3035 -Clover Main
First States Investors 3035, LLC
3043 -Rock Hill PP
First States Investors 3043, LLC
3061 -Stuyvesnt Vil
First States Investors 3061, LLC
3067 - Abngdn Wall
First States Investors 3067, LLC
3076 -Sylvania Main
First States Investors 3076, LLC
3077 - Dunwoody Villag
First States Investors 3077, LLC
3081 - Cotswold Branch
First States Investors 3081, L.P.
3086 - West Manchester
First States Investors 3086, LLC
3087 - Route 360
First States Investors 3087, LLC
3089 - Richmond West
First States Investors 3089, LLC
3090 - Delray Square
First States Investors 3090, LLC
3093 - Highland Sprngs
First States Investors 3093, LLC
3098 - Country Club Rd
First States Investors 3098, LLC
3099 - Sycamore Sprngs
First States Investors 3099, LLC
3103 - Lawrenceville Suwann
First States Investors 3103, LLC
3108 - Landing
First States Investors 3108, LLC
3114 -Nashville Galltn
First States Investors 3114, LLC
3151 - Pinellas
First States Investors 3151, LLC
3179 - Battleground Office
First States Investors 3179, Limited Partnership
3187 - Wendover Place
First States Investors 3187, Limited Partnership
3195 - Stonebriar
First States Investors 3195, L.P.
3385 - Bristol Office
First States Investors 3300, LLC

--------------------------------------------------------------------------------



3389 - Independence Hall
First States Investors 3300, LLC
3392 - Lebanon
First States Investors 3300, LLC
3601 - Oviedo Red Bug
First States Investors 3601, LLC
3632 - Lake Mary Ofice
First States Investors 3632, LLC
3642 - Lake Hiawatha
First States Investors 3642, LLC
3647 - Hometown
First States Investors 3647, L.P.
0040 - Aurora Main
First States Investors 40, LLC
4001C - Baymeadows Ops
First States Investors 4000C, LLC
4002C - Callahan
First States Investors 4000C, LLC
4004C - Conway
First States Investors 4000C, LLC
4005C - Dale Mabry
First States Investors 4000C, LLC
4006C - Davie
First States Investors 4000C, LLC
4007C - Eustis
First States Investors 4000C, LLC
4008C - Ft. Lauderdale
First States Investors 4000C, LLC
4009C - Green Coy Sprng
First States Investors 4000C, LLC
4011C - Indian Rocks
First States Investors 4000C, LLC
4013C - Largo
First States Investors 4000C, LLC
4015C - Normandy
First States Investors 4000C, LLC
4017C - North Port
First States Investors 4000C, LLC
4018C - NE St. Petrsbrg
First States Investors 4000C, LLC
4023C - Springfield
First States Investors 4000C, LLC
4024C - West Dayton
First States Investors 4000C, LLC
4027C - East Lake
First States Investors 4000C, LLC
4031C - Jimmy Crtr Blvd
First States Investors 4000C, LLC
4032C - Mableton
First States Investors 4000C, LLC
4034C - Merchant's Walk
First States Investors 4000C, LLC
4035C - Newnan Main
First States Investors 4000C, LLC






--------------------------------------------------------------------------------



4036C - Norcross
First States Investors
4000C, LLC
4037C - Peachtree Crnrs
First States Investors
 4000C, LLC
4039C - Rome Main
First States Investors
4000C, LLC
4047C - Washington West
First States Investors
 4000C, LLC
4049C - Advance Main
First States Investors
4000C, LLC
4052C - Blowing Rock Mn
First States Investors
4000C, LLC
4053C - Brevard Main
First States Investors
 4000C, LLC
4056C - China Grove
First States Investors
4000C, LLC
4058C - Conover Main
First States Investors
 4000C, LLC
4059C - Derita
First States Investors
4000C, LLC
4060C - Fayetteville Mn
First States Investors
 4000C, LLC
4061C - Forest City Mn
First States Investors
4000C, LLC
4064C - Harrisburg
First States Investors
 4000C, LLC
4066C - Jackson Park
First States Investors
4000C, LLC
4068C - Kildaire Farms
First States Investors
 4000C, LLC
4071C - Lexington Main
First States Investors
4000C, LLC
4074C - Newton Main
First States Investors
 4000C, LLC
4075C - Oakwoods
First States Investors
4000C, LLC
4077C - Rocky Mount Mn
First States Investors
 4000C, LLC
4043F - Tri-County #2
First States Investors
4043, LLC
4044D - Vidalia Main
First States Investors
 4044, LLC
4048D - Waynesboro Main
First States Investors
4048, LLC
4055D - Canton Main
First States Investors
 4055, LLC
4062D - Goldsboro Main
First States Investors
4062, LLC
4067D - Jefferson Main
First States Investors
 4067, LLC
4085D - W. Jefferson Mn
First States Investors
4085, LLC
4102b-Asheville Mn Off
First States Investors
 4100B, L.P.
4119a-College Street
First States Investors
4100B, L.P.
4128b-East End
First States Investors
 4100B, L.P.
4137b-Greenville Mn Of
First States Investors
4100B, L.P.

--------------------------------------------------------------------------------



4153b-Market Street
First States Investors
4100B, L.P.
4154a-Mint Hill
First States Investors
 4100B, L.P.
4150c-Lincolnton Mn Of
First States Investors
4150, LLC
4413-Lake Street
First States Investors
4413, LLC
4070F - Knightdale
First States Investors
4499, LLC
4506 - Arcadia
First States Investors
4500, LLC
4507 - Executive Drive
First States Investors
4500, LLC
5033 - Merced
First States Investors
5000B, LLC
5060 - Deland
First States Investors
5000B, LLC
0077 - Prima Vista
First States Investors
77, L.P.
922 - Hinsdale
First States Investors
922, LLC
923 - Dripping Springs
First States Investors
923, L.P.
4565 - 12th Street
First States Investors
926, L.P.
4566 - Vine Street
First States Investors
926, L.P.
4567 - Arroyo Grande
First States Investors
926, L.P.
4568 - Santa Maria
First States Investors
926, L.P.
4572 - 25th Street
First States Investors
927, LLC
4573 - Brentwood
First States Investors
927, LLC
4574 - Tipton
First States Investors
927, LLC
4575 - 2nd Street
First States Investors
927, LLC
3681 - Gulfport Hwy 49
First States Investors
Branch One, L.P.
4026D - Alabama Ave
First States Investors GS
Pool A, L.P.
4042F - Traffic Circle
First States Investors
GS Pool A, L.P.
4065F - High Point Road
First States Investors GS
Pool A, L.P.
4076D - Rockingham Main
First States Investors GS
Pool A, L.P.
4502 - Peoria Main
First States Investors GS
Pool A, L.P.
5405 - Grants Pass-Mn Bldng
First States Investors GS
Pool A, L.P.
3271 - Wickham Road Office
First States Investors GS
Pool B, L.P.
3285 - Walnut Maynard
First States Investors GS
Pool B, L.P.
3606 - Stockbridge
First States Investors GS
Pool B, L.P.
3639 - Cartersville
First States Investors GS
Pool B, L.P.

--------------------------------------------------------------------------------



5435 - Shoal Creek-Mn Bldng
First States Investors GS Pool B, L.P.
5301 - Decatur Mn
First States Investors GS Pool C, L.P.
0100 - Aventura
First States Investors
Realty, LLC
0103 - Laurens Road
First States Investors
Realty, LLC
0109 - E. Colonial Drive Thr
First States Investors
Realty, LLC
0110 - Downtown Lakeland
First States Investors
Realty, LLC
0915 - Barnstable
First States Investors
Realty, LLC
0917 - Inverness
First States Investors
Realty, LLC
0918 - Paoli
First States Investors
Realty, LLC
2325 - Las Vegas-Sahar
First States Investors
Realty, LLC
2909 - Torrance
First States Investors
Realty, LLC
2921 - Santa Monica
First States Investors
Realty, LLC
2925 - Folcroft
First States Investors
Realty, LLC
2926 - Del Prado
First States Investors
Realty, LLC
2929 - Albermarle Road
First States Investors
Realty, LLC
2931 - Parkside Marketplace
First States Investors
Realty, LLC
2932 - Livingston
First States Investors
Realty, LLC
3906 - East Independence
First States Investors
Realty, LLC
3910 - East Pembrok Pines
First States Investors
Realty, LLC
3914 - Chapel Hill
First States Investors
Realty, LLC
3918 - Plantation - Royal Palm
First States Investors
Realty, LLC
3919 - Decatur Square Office
First States Investors
Realty, LLC
3924 - Greenville Main
First States Investors
Realty, LLC
0201 - Boyertown
First States Partners
201, L.P.
0203 - Collingswood
First States Partners
203, LLC
0213 - Pennington
First States Partners
213, LLC

--------------------------------------------------------------------------------



0216 - Rhawnhurst
First States Partners 216, L.P.
0236 - Bensalem
First States Partners 236, L.P.
512- 0012 - Avondale
First States Properties No. 12, LLC
0015 - Cherry Hill
First States Properties No. 15, LLC
0019 - Campbelltown
First States Properties No. 19, LLC
0034 - Hightstown
First States Properties No. 34, LLC
0035 - Kendall Park
First States Properties No. 35, LLC
0037 - Kennett Sqre
First States Properties No. 37, LLC
0041 - Lawrencevill
First States Properties No. 41, LLC
0043 - Linden
First States Properties No. 43, LLC
0049 - Moosic
First States Properties No. 49, LLC
0051 - North End
First States Properties No. 51, LLC
0052 - N. Plainfld
First States Properties No. 52, LLC
0056 - Phoenixville
First States Properties No. 56, LLC
0059 - Point Plsant
First States Properties No. 59, LLC
0062 - Runnemede
First States Properties No. 62, LLC
0067 - Somerdale
First States Properties No. 67, LLC
0071 - Spring Lake
First States Properties No. 71, LLC
0073 - Sunnyside
First States Properties No. 73, LLC
0009 - Abington
First States Properties No. 9, LLC
0007 - Milltown
First States Realty Corp., LLC
0009 - Fairgrounds
First States Realty Corp., LLC
0010 - Howell
First States Realty Corp., LLC
0011 - Whiting
First States Realty Corp., LLC
0016 - Mountainville
First States Realty Corp., LLC
0018 - Fort Washington
First States Realty Corp., LLC
0022 - East Brunswick
First States Realty Corp., LLC
0023 - Concordia
First States Realty Corp., LLC
0030 - Devon
First States Realty Corp., LLC
612-0012 - West Goshen
First States Realty Corp., LLC




--------------------------------------------------------------------------------











Schedule E


Allocated Loan Amounts


Property No.
Property Name
Address
City
State
Zip Code
Gross ALA (in $)
40
0040 -Aurora Main
201 Masidon
Aurora
MO
65605
283,397.06
105
0105 -Southampton
736 Street Road
Southampton
PA
18966
758,206.54
107
0107 -Broadmoor
1705 E Harding
Pine Bluff
AR
71601
84,950.88
117
0117 -Ormond Beach
175 W. Granada Ave.
Ormond Beach
FL
32174
1,105,941.24
118
0118 -Ponce De Leon
709 S. Ponce de Leon Blvd.
St. Augustine
FL
32084
705,913.01
147
0147 -Crossroad Faclty
301 South 25th Street
Fort Dodge
IA
50501
193,530.93
154
154 -Sea Bright
1096 Ocean Avenue
Sea Bright
NJ
7760
1,071,090.95
157
157 -Woodbury
22 N. Broad St
Woodbury
NJ
8096
2,889,005.00
210
0110 -Downtown Lakeland
3221 South Florida Avenue
Lakeland
FL
33803
-
509
0009 -Abington
1020 Old York Road
Abington
PA
19001
463,080.71
512
0012 -Avondale
102 Pennsylvania Ave.
Avondale
PA
19311
313,628.83
515
0015 -Cherry Hill
1402 Brace Road
Cherry Hill
NJ
8034
823,185.21
519
0019 -Campbelltown
119 W. Main St.
Cambelltown
PA
17010
307,562.83
534
0034 -Hightstown
140 Mercer St.
Hightstown
NJ
8520
1,188,398.31




--------------------------------------------------------------------------------







Property No.
Property Name
Address
City
State
Zip Code
Gross ALA (in $)
535
0035 -Kendall Park
3534 State Rt. 27
Kendall Park
NJ
8824
901,507.64
537
0037 -Kennett Sqre
313 Cypress Street
Kennett Square
PA
19348
2,850,539.09
541
0041 -Lawrencevill
2673 Main St.
Lawrenceville
NJ
8648
1,618,174.44
543
0043 -Linden
501 North Wood
Linden
NJ
7036
2,512,525.30
549
0049 -Moosic
4010 Birney Ave.
Moosic
PA
18507
373,234.23
551
0051 -North End
930 N. Charlotte St.
Pottstown
PA
19464
308,645.34
552
0052 -N. Plainfld
28 Craig Place
North Plainfiel
NJ
7060
71,143.93
556
0056 -Phoenixville
124 Main St.
Phoenixville
PA
19460
416,875.93
559
0059 -Point Plsant
2201 Bridge Ave.
Point Pleasant
NJ
8742
1,323,691.71
562
0062 -Runnemede
810 E. Clements Bridge
Runnemede
NJ
8078
131,429.65
567
0067 -Somerdale
2 S. White Horse Pike
Somerdale
NJ
8083
523,162.75
571
0071 -Spring Lake
2401 State Rt 71
Spring Lake
NJ
7762
757,655.46
573
0073 -Sunnyside
236 W. St. George Ave
Linden
NJ
7036
2,322,465.23
915
2110 -Leesburg
504 Market Street East
Leesburg
VA
20176
4,335,722.67
916
230 -Midland
4411 North Carolina Hwy27
Midland
NC
28107
508,396.33
922
922 -Hinsdale
21 West 2nd Street
Hinsdale
IL
60521
5,106,526.47
923
923 -Dripping Springs
721 Highway 290 West
Dripping Springs
TX
78620
1,490,962.14


2

--------------------------------------------------------------------------------







Property No.
Property Name
Address
City
State
Zip Code
Gross ALA (in $)
1077
0077 -Prima Vista
900 East Prima Vista Blvd
Port St. Lucie
FL
34952
1,577,480.44
1201
0201 -Boyertown
Rt 100 North
Boyertown
PA
19512
322,353.04
1203
0203 -Collingswood
1040 Haddon Ave
Collingswood
NJ
8108
542,807.20
1213
0213 -Pennington
1 North Main Street
Pennington
NJ
8534
951,038.54
1216
0216 -Rhawnhurst
8200 Castor Avenue
Philadelphia
PA
19152
221,155.16
1236
0236 -Bensalem
1975 Street Road
Bensalem
PA
19020
454,924.13
2017
2017 -Fairfield
8022 Lillian Highway
Pensacola
FL
32506
173,886.48
2100
2100 -Apex Charlotte
801 East Williams Street
Apex
NC
27502
123,439.53
2102
2102 -Graham
220 South Main Street
Graham
NC
27253
456,012.85
2103
2103 -Havelock
1303 East Main Street
Havelock
NC
28532
138,599.87
2104
2104 -Morehead City
4408 Arendell Street
Morehead City
NC
28557
350,030.00
2105
2105 -New Bern
375 South Front Street
New Bern
NC
28560
836,660.27
2106
2106 -Plymouth
102 West Main Street
Plymouth
NC
27962
575,944.29
2107
2107 -Wilson
223 West Nash Blvd
Wilson
NC
27893
6,477,812.55
2108
2108A -Wilson (Wooten)
2501 Wooten Blvd
Wilson
NC
27893
11,360,120.35
2110
2108B -Wilson (Horton)
2412 Horton Blvd
Wilson
NC
27893
2,065,239.75
2208
2208 -San Rafael
1200 5th Avenue
San Rafael
CA
94901
1,092,645.05


3

--------------------------------------------------------------------------------







Property No.
Property Name
Address
City
State
Zip Code
Gross ALA (in $)
2503
2503 -328 Main Street
328 Main Street
Conneaut
OH
44030
288,390.88
2504
2504 -680 Broadway
680 Broadway
Bedford
OH
44146
679,377.49
2505
2505 -4008 St. Clr Ave
4008 St. Clair Avenue
Cleveland
OH
44103
358,687.00
2506
2506 -4175 Pearl Road
4175 Pearl Road
Cleveland
OH
44109
433,815.65
2507
2507 -5703 Broadway
5703 Broadway
Cleveland
OH
44127
364,849.15
2508
2508 -5900 St. Clr Ave
5900 St. Clair Avenue
Cleveland
OH
44103
602,960.58
2509
2509 -14444 Pearl Rd
14444 Pearl Road
Strongville
OH
44136
696,716.31
2510
2510 -22481 Lakeshore
22481 Lakeshore Boulevard
Euclid
OH
44123
716,867.38
2511
2511 -26410 Lakeshore
26410 Lakeshore Boulevard
Euclid
OH
44132
208,437.97
2512
2512 -Ashtabula
4366 Main Avenue
Ashtabula
OH
44004
166,440.20
2513
2513 -Beachwood
24600 Chagrin Boulevard
Beachwood
OH
44122
871,018.42
2514
2514 -Berea
118 Front Street
Berea
OH
44017
946,614.40
2515
2515 -Chagrin Blvd
30200 Chagrin Boulevard
Pepper Pike
OH
44124
736,680.36
2517
2517 -Euclid Avenue
14501 Euclid Avenue
Cleveland
OH
44112
341,131.06
2518
2518 -Hamilton Avenue
10963 Hamilton Avenue
Springfield Twp
OH
43211
98,118.86
2519
2519 -Madisonville
5727 Madisonville
Cincinnati
OH
45227
280,615.81
2520
2520 -Mentor Avenue
9572 Mentor Avenue
Mentor
OH
44060
371,165.36


4

--------------------------------------------------------------------------------







Property No.
Property Name
Address
City
State
Zip Code
Gross ALA (in $)
2521
2521 -Milford
301 Main Street
Milford
OH
45150
536,334.87
2522
2522 -Plaza Blvd
7850 Plaza Boulevard
Mentor
OH
44060
929,583.70
2523
2523 -Public Square
119 Public Square
Medina
OH
44256
458,398.10
2524
2524 -Reading Road
Reading Road
Mason
OH
45040
113,400.18
2525
2525 -Reding Road
7825 Reading Road
Cincinnati
OH
45237
167,546.49
2526
2526 -Rock Creek
3273 Main Street
Rock Creek
OH
44078
48,035.85
2527
2527 -South Broadway
21 South Broadway
Geneva
OH
44041
338,112.02
2528
2528 -South Water Strt
408 South Water Street
Kent
OH
44240
55,583.46
2529
2529 -Turney Road
5007 Turney Road
Garfield Height
OH
44125
388,980.81
2530
2530 -Warrensville Ctr
3370 Warrensville Center Road
Shaker Heights
OH
44122
772,533.55
2531
2531 -West 117th
3370 W. 117th
Cleveland
OH
44111
632,758.11
2532
2532 -West Jefferson
36 West Jefferson Street
Jefferson
OH
44047
497,986.84
2533
2533 -Woodland Avenue
4100 Woodland Avenue
Cleveland
OH
44104
497,288.94
2929
2929 -Albermarle Road
6011 Albermarle Road
Charlotte
NC
28212
324,526.33
3004
3004 -Plantation
450 North Pine Island Road
Plantation
FL
33324
2,058,841.87
3014
3014 -Walnut Avenue
1300 Walnut Avenue
Dalton
GA
30720
1,371,665.53
3022
3022 -Hickory View
1625 North Center Street
Hickory
NC
28601
1,246,728.89


5

--------------------------------------------------------------------------------







Property No.
Property Name
Address
City
State
Zip Code
Gross ALA (in $)
3024
3024 -Cornelius
20301 W. Catawba Avenue
Cornelius
NC
28031
2,914,808.50
3028
3028 -North Cross
16649 Statesville Road
Huntersville
NC
28078
1,769,046.92
3033
3033 -Wilmington
1313 Military Cutoff Road
Wilmington
NC
28405
1,742,344.95
3034
3034 -Cayce Office
1100 Knox Abbot Drive
Cayce
SC
29033
1,041,721.46
3035
3035 -Clover Main
116 Bethal Street
Clover
SC
29710
56,172.79
3043
3043 -Rock Hill PP
201 South Herlong Avenue
Rock Hill
SC
29732
786,548.31
3061
3061 -Stuyvesnt Vil
1097 Stuyvesant Avenue
Irvington
NJ
7111
599,672.72
3067
3067 -Abngdn Wall
102 Wall Street SW
Abingdon
VA
24210
1,074,083.11
3076
3076 -Sylvania Main
105 S. Main Street
Sylvania
GA
30467
328,308.41
3077
3077 -Dunwoody Villag
1449 Dunwoody Village Parkway
Dunwoody
GA
30338
779,667.59
3081
3081 -Cotswold Branch
225 sharon Amity Road
Charlotte
NC
28211
2,201,729.40
3086
3086 -West Manchester
1477 Carlisle Road
York
PA
17404
383,842.24
3087
3087 -Route 360
10101 Hull Street Road
Richmond
VA
23236
853,603.10
3089
3089 -Richmond West
7605 W. Broad Street
Richmond
VA
23294
673,163.64
3090
3090 -Delray Square
4899 W. Atlantic Blvd
Delray Beach
FL
33445
1,283,247.92
3093
3093 -Highland Sprngs
109 E. Nine Mile Road
Highland Sprngs
VA
23075
321,352.20
3024
3024 -Cornelius
20301 W. Catawba Avenue
Cornelius
NC
28031
2,914,808.50


6

--------------------------------------------------------------------------------







Property No.
Property Name
Address
City
State
Zip Code
Gross ALA (in $)
3098
3098 -Country Club Rd
1880 E. Market Street
Harrisonburg
VA
22801
763,325.47
3099
3099 -Sycamore Sprngs
13700 Midlothian Turnpike
Midlothian
VA
23113
1,246,927.40
3103
3103 -Lawrenceville Suwann
870 Lawrenceville Suwannee Rd
Lawrenceville
GA
30043
1,571,882.81
3108
3108 -Landing
118 lakeside Blvd
Landing
NJ
7850
1,185,965.50
3114
3114 -Nashville Galltn
3940 Gallatin Pike
Nashville
TN
37216
603,881.80
3151
3151 -Pinellas
7600 US Highway 19 N
Pinellas Park
FL
33781
1,365,041.21
3179
3179 -BATTLEGROUND OFFICE
3314 Battleground Ave.
Greensboro
NC
27410
679,150.03
3187
3187 -WENDOVER PLACE
5402 Sapp Road
Greensboro
NC
27409
738,941.54
3195
3195 -Stonebriar
9151 Warrent Parkway
Frisco
TX
75035
2,039,274.96
3271
3271 -Wickham Road Office
7775 N Wickham Road
Melbourne
FL
32940
776,855.33
3285
3285 -Walnut Maynard
712 SE Maynard Road
Cary
NC
27511
707,972.58
3385
3385 -Bristol Office
244 Radcliffe St
Bristol
PA
19007
585,678.63
3389
3389 -Independnc Hall
601 Chestnut St
Philadelphia
PA
19106
876,629.49
3392
3392 -Lebanon
801 Cumberland St
Lebanon
PA
17042
296,348.95
3601
3601 -Oviedo Red Bug
7455 Pinemire Drive
Oviedo
FL
32765
511,604.58
3606
3606 -Stockbridge
113 Highway 138 West
Stockbridge
GA
30281
523,266.14
3632
3632 -Lake Mary Ofice
3701 W. Lake Mary Boulevard
Lake Mary
FL
32746
1,935,130.42


7

--------------------------------------------------------------------------------







Property No.
Property Name
Address
City
State
Zip Code
Gross ALA (in $)
3639
3639 -Cartersville
215 Cherokee Place
Cartersville
GA
30121
724,289.88
3642
3642 -Lake Hiawatha
66 N. Beverwyck Road
Lake Hiawatha
NJ
7034
798,508.68
3647
3647 -Hometown
226 Claremont
Tamaqua
PA
18252
308,079.79
3681
3681 -Gulfport Hwy 49
11464 Highway 49
Gulfport
MS
39503
363,724.25
4001
4001C -Baymeadows Ops
8324 Baymeadows Way
Jacksonville
FL
32256
12,618,142.73
4002
4002C -Callahan
401 S. King Rd
Callahan
FL
32011
1,697,822.35
4004
4004C -Conway
7336 Curry Ford Road
Orlando
FL
32822
1,258,718.20
4005
4005C -Dale Mabry
1506 South Dale Marby Highway
Tampa
FL
33629
4,592,886.11
4006
4006C -Davie
4150 S.W.64th Ave
Davie
FL
33314
1,227,326.37
4007
4007C -Eustis
200 Magnolia Ave.
Eustis
FL
32726
1,587,581.82
4008
4008C -Ft. Lauderdale
1100 W. State Route 84
Ft. Lauderdale
FL
33315
2,434,257.67
4009
4009C -Green Cov Sprng
425 North Orange Avenue
Green Cove Spri
FL
32043
1,907,702.63
4011
4011C -Indian Rocks
14147 Walsingham Rd.
Largo
FL
33774
506,837.18
4013
4013C -Largo
5250 E. Bay Drive
Clearwater
FL
33764
2,258,583.54
4015
4015C -Normandy
6545 Normandy Blvd
Jacksonville
FL
32205
1,259,564.98
4017
4017C -North Port
13675 N.W. Tamiami Trail
North Port
FL
34287
1,433,001.71
4018
4018C -NE St. Petrsbrg
9655 4th St. North
St. Petersburg
FL
33702
681,407.08


8

--------------------------------------------------------------------------------







Property No.
Property Name
Address
City
State
Zip Code
Gross ALA (in $)
4023
4023C -Springfield
1601 Main Street
Jacksonville
FL
32233
2,387,853.34
4024
4024C -West Dayton
828 White Street
Daytona Beach
FL
32117
1,176,599.23
4026
4026D -Alabama Ave
501 Alabama Avenue
Breman
GA
30110
779,160.97
4027
4027C -East Lake
2201 Roswell Rd.
Marietta
GA
30062
674,768.28
4031
4031C -Jimmy Crtr Blvd
5405 Jimy Carter Blvd.
Norcross
GA
30093
1,064,097.53
4032
4032C -Mableton
5606 Gordon Rd.
Mabletown
GA
30126
1,379,247.25
4035
4035C -Newnan Main
30 Greenville Street
Newnan
NC
30263
1,814,061.67
4036
4036C -Norcross
6155 S. Buford Highway
Norcross
GA
30071
1,188,549.26
4037
4037C -Peachtree Crnrs
5525 Peachtree Parkway
Norcross
GA
30092
783,939.74
4039
4039C -Rome Main
501 Broad Street
Rome
GA
30161
2,985,804.58
4042
4042F -Traffic Circle
3509 West Bay Street
Savannah
GA
31408
535,440.53
4043
4043F -Tri-County #2
4701 Sandy Plains Road
Roswell
GA
30075
1,041,449.54
4044
4044D -Vidalia Main
900 East First Street
Vidalia
GA
30474
742,746.36
4047
4047C -Washington West
3726 Washington Road
Martinez
GA
30907
878,037.69
4048
4048D -Waynesboro Main
615 Liberty Street
Waynesboro
GA
30830
986,164.89
4049
4049C -Advance Main
Hwy. 801 & Hwy 158
Advance
NC
27006
428,214.91
4052
4052C -Blowing Rock Mn
983 North Main Street
Blowing Rock
NC
28605
273,930.50


9

--------------------------------------------------------------------------------







Property No.
Property Name
Address
City
State
Zip Code
Gross ALA (in $)
4053
4053C -Brevard Main
73 West Main Street
Brevard
NC
28712
413,081.45
4055
4055D -Canton Main
101 Main Street
Canton
NC
28716
554,852.35
4056
4056C -China Grove
125 North Main Street
China Grove
NC
28023
660,294.46
4058
4058C -Conover Main
106 First Ave. South
Conover
NC
28613
367,835.11
4059
4059C -Derita
2610 W. sugar Creek Rd.
Charlotte
NC
28262
589,284.94
4060
4060C -Fayetteville Mn
200 Green &Bow Streets
Fayetteville
NC
28301
3,482,037.89
4061
4061C -Forest City Mn
408in Street
Forest City
NC
28043
959,963.32
4062
4062D -Goldsboro Main
203 North William Street
Goldsboro
NC
27530
517,727.44
4064
4064C -Harrisburg
108 Highway 49 North
Harrisburg
NC
28075
676,109.28
4065
4065F -High Point Road
3608 High Point Road
Greensboro
NC
27407
780,608.45
4066
4066C -Jackson Park
704 North Cannon Blvd.
Kannapolis
NC
28083
610,060.50
4067
4067D -Jefferson Main
230 E. Main Street
Jefferson
NC
28640
164,703.21
4068
4068C -Kildaire Farms
1122 Kildaire Farms Road
Cary
NC
27511
415,842.01
4070
4070F -Knightdale
7519 US Highway 64 E
Knightdale
NC
27545
343,492.53
4071
4071C -Lexington Main
100 S. State Street
Lexington
NC
27292
1,520,513.60
4074
4074C -Newton Main
102 S. Main Ave.
Newton
NC
28658
574,728.40
4075
4075C -Oakwoods
418-420 Bushy Mountain Rd.
N. Wilkesboro
NC
28697
9,593,936.35


10

--------------------------------------------------------------------------------







Property No.
Property Name
Address
City
State
Zip Code
Gross ALA (in $)
4076
4076D -Rockingham Main
202 East Washington Street
Rockingham
NC
28379
805,641.69
4077
4077C -Rocky Mount Mn
112 North Church Street
Rocky Mount
NC
27804
394,876.21
4085
4085D -W. Jefferson Mn
402 S. Jefferson Avenue
W. Jefferson
NC
28694
718,531.99
4088
4034C -Merchant's Walk
1313 Johnson Ferry Rd. NE
Marietta
GA
30068
-
4102
4102B-Asheville Mn Off
68 Patton Avenue
Asheville
NC
28801
2,665,183.36
4119
4119A-College Street
162 College Street
Asheville
NC
28801
432,768.29
4128
4128B-East End
1908 E. Greenville Blvd.
Greenville
NC
27858
672,822.45
4137
4137B-Greenville Mn Of
201 W. First Street
Greenville
NC
27858
3,214,383.28
4150
4150C-Lincolnton Mn Of
100 E. Main Street
Lincolnton
NC
28092
1,737,045.08
4153
4153B-Market Street
619 Market Street
Wilmington
NC
28401
277,607.11
4154
4154A-Mint Hill
8008 Blair Road
Charlotte
NC
28227
578,507.37
4413
4413-LAKE STREET
540 Lake Street
Addison
IL
60101
-
4502
4502 -Peoria Main
301 W. Adams Avenue
Peoria
IL
61602
7,322,950.95
4506
4506 -Arcadia
245 N. Rose Street
Kalamazoo
MI
49007
4,427,941.99
4507
4507 -Executive Drive
5829 Executive Drive
Lansing
MI
48911
1,005,045.27
4565
4565 -12th Street
545 12th Street
Paso Robles
CA
93446
2,732,368.42
4566
4566 -Vine Street
1222-1224 Vine Street
Paso Robles
CA
93446
5,998,835.34


11

--------------------------------------------------------------------------------







Property No.
Property Name
Address
City
State
Zip Code
Gross ALA (in $)
4567
4567 -Arroyo Grande
1255 E. Grande Avenue
Arroyo Grande
CA
93420
1,203,552.45
4568
4568 -Santa Maria
2339 S. Broadway
Santa Maria
CA
93454
1,970,014.83
4572
4572 -25th Street
3805 25th Street
Columbus
IN
47203
926,745.59
4573
4573 -Brentwood
2751 Brentwood Drive
Columbus
IN
47203
440,404.81
4574
4574 -Tipton
1117 E. Tipton Street
Seymour
IN
47274
851,800.98
4575
4575 -2nd Street
222 W. 2nd Street
Seymour
IN
47274
1,220,378.44
5033
5033 -Merced
710 W. Main Street
Merced
CA
95340
2,289,466.69
5060
5060 -Deland
230 N. Woodland Blvd.
Deland
FL
32720
3,556,231.88
5301
5301 -Decatur (BS)-Mn Bldng
163 Clairmont Avenue
Decatur
GA
30030
897,193.10
5405
5405 -Grants Pass-Mn Bldng
735 S.E. 6th St.
Grants Pass
OR
97526
881,642.97
5435
5435 -Shoal Creek-Mn Bldng
7900 Shoal Creek
Austin
TX
78757
-








12

--------------------------------------------------------------------------------













Exhibit A



--------------------------------------------------------------------------------

KBS ACQUISITION SUB-OWNER 1, LLC OWNERSHIP STRUCTURE
[ex1011exhibitaflowchart.jpg]

(CITI/GOLDMAN/KBS)

--------------------------------------------------------------------------------









Schedule A to Exhibit A




First States Properties No. 12, LLC
First States Properties No. 15, LLC
First States Properties No. 19, LLC
First States Properties No. 34, LLC
First States Properties No. 35, LLC
First States Properties No. 37, LLC
First States Properties No. 41, LLC
First States Properties No. 43, LLC
First States Properties No. 49, LLC
First States Properties No. 51, LLC
First States Properties No. 52, LLC
First States Properties No. 56, LLC
First States Properties No. 59, LLC
First States Properties No. 62, LLC
First States Properties No. 67, LLC
First States Properties No. 71, LLC
First States Properties No. 73, LLC
First States Properties No. 9, LLC
First States Realty Corp., LLC
First States Partners No. 201, L.P.
First States Partners No. 201, LLC
First States Partners No. 203, LLC
First States Partners No. 213, LLC
First States Partners No. 216, L.P.
First States Partners No. 216, LLC
First States Partners No. 236, L.P.
First States Partners No. 236, LLC
First States Investors Realty, LLC
First States Investors GS Pool B GP, LLC
First States Investors GS Pool B, L.P.
First States Investors GS Pool C GP, LLC
First States Investors GS Pool C, L.P.
First States Investors GS Pool A GP, LLC
First States Investors GS Pool A, L.P.
First States Investors 927, LLC
First States Investors 923 GP, LLC
First States Investors 923, L.P.
First States Investors 5000B, LLC
First States Investors 4100B GP, LLC
First States Investors 4100B, L.P.
First States Investors 3300, LLC
First States Investors 107, LLC
First States Investors 147, LLC
First States Investors 2017, LLC
First States Investors 3091, LLC
First States Investors 3601, LLC
First States Investors 4043, LLC
First States Investors 105, LLC
First States Investors 117, LLC
First States Investors 118, LLC
First States Investors 154, LLC

(CITI/GOLDMAN/KBS)

--------------------------------------------------------------------------------







First States Investors 157, LLC
First States Investors 2100 GP, LLC
First States Investors 2100, L.P.
First States Investors 2102 GP, LLC
First States Investors 2102 L.P.
First States Investors 2103 GP, LLC
First States Investors 2103, L.P.
First States Investors 2104 GP, LLC
First States Investors 2104, L.P.
First States Investors 2105 GP, LLC
First States Investors 2105, L.P.
First States Investors 2106 GP, LLC
First States Investors 2106, L.P.
First States Investors 2107 GP, LLC
First States Investors 2107, L.P.
First States Investors 2108 GP, LLC
First States Investors 2108, L.P.
First States Investors 2110, LLC
First States Investors 2208, LLC
First States Investors 230 GP, LLC
First States Investors 230, L.P.
First States Investors 2550A, LLC
First States Investors 3004, Limited Partnership
First States Investors 3004, LLC
First States Investors 3014, LLC
First States Investors 3022 GP, LLC
First States Investors 3022, L.P.
First States Investors 3024 GP, LLC
First States Investors 3024, L.P.
First States Investors 3028 GP, LLC
First States Investors 3028, L.P.
First States Investors 3033 GP, LLC
First States Investors 3033, L.P.
First States Investors 3034, LLC
First States Investors 3035, LLC
First States Investors 3043, LLC
First States Investors 3061, LLC
First States Investors 3067, LLC
First States Investors 3076, LLC
First States Investors 3077, LLC
First States Investors 3081 GP, LLC
First States Investors 3081, L.P.
First States Investors 3086, LLC
First States Investors 3087, LLC
First States Investors 3089, LLC
First States Investors 3090, LLC
First States Investors 3093, LLC
First States Investors 3098, LLC
First States Investors 3099, LLC
First States Investors 3103, LLC
First States Investors 3108, LLC
First States Investors 3114, LLC
First States Investors 3151, LLC
First States Investors 3179 GP, LLC
First States Investors 3179, Limited Partnership
First States Investors 3187 GP, LLC

(CITI/GOLDMAN/KBS)

--------------------------------------------------------------------------------





First States Investors 3187, Limited Partnership
First States Investors 3195 GP, LLC
First States Investors 3195, L.P.
First States Investors 3632, LLC
First States Investors 3642, LLC
First States Investors 3647 GP, LLC
First States Investors 3647, L.P.
First States Investors 40, LLC
First States Investors 4000C, LLC
First States Investors 4044, LLC
First States Investors 4048, LLC
First States Investors 4055, LLC
First States Investors 4062, LLC
First States Investors 4067, LLC
First States Investors 4085, LLC
First States Investors 4150, LLC
First States Investors 4413, LLC
First States Investors 4499, LLC
First States Investors 4500, LLC
First States Investors 77, Limited Partnership
First States Investors 77, LLC
First States Investors 922, LLC
First States Investors 926 GP, LLC
First States Investors 926, L.P.
First States Investors Branch One GP, LLC
First States Investors Branch One, L.P.





(CITI/GOLDMAN/KBS)